 



Exhibit 10.23
MASTER REPURCHASE AGREEMENT
COLUMN FINANCIAL, INC., as buyer (the “Buyer”) and
ARBOR REALTY SR, INC., as a seller (“Seller”), and
ARBOR TRS HOLDING COMPANY INC., as a seller (“Seller”), and
ARBOR REALTY TRUST INC. (“ART”), as a guarantor (a “Guarantor”), and
ARBOR REALTY LIMITED PARTNERSHIP, as a guarantor (a “Guarantor”, and together
with
ARBOR REALTY TRUST INC., the “Guarantors”), and
ARBOR REALTY MEZZANINE LLC (“Mezzanine Loan Subsidiary”)
Dated October 26, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
1.
  APPLICABILITY     1  
 
           
2.
  DEFINITIONS     1  
 
           
3.
  PROGRAM; INITIATION OF TRANSACTIONS     22  
 
           
4.
  REPURCHASE     24  
 
           
5.
  PRICE DIFFERENTIAL     26  
 
           
6.
  MARGIN MAINTENANCE     26  
 
           
7.
  INCOME PAYMENTS     28  
 
           
8.
  SECURITY INTEREST     30  
 
           
9.
  PAYMENT AND TRANSFER     32  
 
           
10.
  CONDITIONS PRECEDENT     32  
 
           
11.
  PROGRAM; COSTS     36  
 
           
12.
  SERVICING     37  
 
           
13.
  REPRESENTATIONS AND WARRANTIES     38  
 
           
14.
  COVENANTS     45  
 
           
15.
  EVENTS OF DEFAULT; TERMINATION EVENTS     50  
 
           
16.
  REMEDIES UPON DEFAULT     53  
 
           
17.
  REPORTS     56  
 
           
18.
  REPURCHASE TRANSACTIONS     58  

- i -



--------------------------------------------------------------------------------



 



                       
19.
  SINGLE AGREEMENT     59  
 
           
20.
  NOTICES AND OTHER COMMUNICATIONS     59  
 
           
21.
  ENTIRE AGREEMENT; SEVERABILITY     61  
 
           
22.
  NON ASSIGNABILITY     61  
 
           
23.
  SET-OFF     62  
 
           
24.
  BINDING EFFECT; GOVERNING LAW; JURISDICTION     62  
 
           
25.
  NO WAIVERS, ETC.     63  
 
           
26.
  INTENT     63  
 
           
27.
  DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS     64  
 
           
28.
  POWER OF ATTORNEY     64  
 
           
29.
  BUYER MAY ACT THROUGH AFFILIATES     64  
 
           
30.
  INDEMNIFICATION; OBLIGATIONS; RECOURSE     64  
 
           
31.
  COUNTERPARTS     65  
 
           
32.
  CONFIDENTIALITY     66  
 
           
33.
  RECORDING OF COMMUNICATIONS     66  
 
           
34.
  EXIT FEE     66  
 
           
35.
  ADMINISTRATION FEE     67  
 
           
36.
  PERIODIC DUE DILIGENCE REVIEW     67  
 
           
37.
  RESERVED     67  
 
           
38.
  AUTHORIZATIONS     67  

- ii -



--------------------------------------------------------------------------------



 



                       
39.
  DOCUMENTS MUTUALLY DRAFTED     68  
 
           
40.
  GENERAL INTERPRETIVE PRINCIPLES     68  

SCHEDULES

          Schedule 1 – Representations and Warranties with Respect to Purchased
Assets
 
        Schedule 2 – Authorized Representatives
 
        EXHIBITS
 
        Exhibit A –   Form of Transaction Request
 
            Annex 1 – Purchased Asset Schedule
 
            Annex 2 – Summary Diligence Materials
 
        Exhibit B –   Form of Purchase Confirmation
 
        Exhibit C –   Form of Closing Data Tape
 
        Exhibit D –   Form of Officer’s Compliance Certificate
 
        Exhibit E –   Form of Custodial Delivery Letter
 
        Exhibit F –   Form of Opinion of Sellers’ and Guarantors’ and Mezzanine
Loan Subsidiary’s counsel
 
        Exhibit G –   Officer’s Certificate of the Sellers, Guarantors and
Mezzanine Loan Subsidiary and Corporate Resolutions of Sellers, Guarantor, and
Mezzanine Loan Subsidiary
 
        Exhibit H –   Form of Servicer Notice
 
        Exhibit I –   Form of Asset File
 
        Exhibit J –   Form of Trust Receipt
 
        Exhibit K –   Form of Distribution Worksheet
 
        Exhibit L –   Form of Servicing Report
 
        Exhibit M –   Form of Mezzanine Loan Subsidiary Acknowledgment
 
        Exhibit N –   Form of Notice to Borrower
 
        Exhibit O –   Form of Irrevocable Instruction Letter

- iii -



--------------------------------------------------------------------------------



 



1. Applicability
          From time to time the parties hereto may enter into transactions in
which a Seller agrees to transfer to Buyer Purchased Assets and the Mezzanine
Loan Subsidiary Interests (valued from time to time based on the Mezzanine Loans
owned by the Mezzanine Loan Subsidiary) (as hereinafter defined) against the
transfer of funds by Buyer, with a simultaneous agreement by Buyer to transfer
to such Seller such Purchased Assets, Mezzanine Loan Subsidiary Interests and
Mezzanine Loans at a date certain or on demand, against the transfer of funds by
such Seller. Each such transaction shall be referred to herein as a
“Transaction” and, unless otherwise agreed in writing, shall be governed by this
Agreement, including any supplemental terms or conditions contained in any
annexes identified herein, as applicable hereunder.
          On the initial Purchase Date, Buyer will purchase the Mezzanine Loan
Subsidiary Interests from the applicable Seller in connection with the initial
Transaction.
          After the initial Purchase Date, as part of separate Transactions
Sellers may request and Buyer will fund, subject to the terms and conditions of
this Repurchase Agreement, an increase in the Purchase Price for the Mezzanine
Loan Subsidiary Interests based upon the acquisition of additional Mezzanine
Loans by the Mezzanine Loan Subsidiary.
2. Definitions
          Whenever used in this Agreement, the following words and phrases,
unless the context otherwise requires, shall have the following meanings:
          “1933 Act” has the meaning set forth in Section 16(l) hereof.
          “1934 Act” means the Securities Exchange Act of 1934, as amended from
time to time.
          “Accepted Servicing Practices” means, with respect to any Purchased
Asset, those servicing practices of prudent institutions which service assets of
the same type as such Purchased Asset in the jurisdiction where the related
Mortgaged Property or underlying asset is located.
          “Accrual Period” means, with respect to the first Price Differential
Payment Date, the period from and including the applicable Purchase Date to but
excluding such first Price Differential Payment Date, and, with respect to any
subsequent Price Differential Payment Date, the period from and including the
previous Price Differential Payment Date to but excluding such subsequent Price
Differential Payment Date.
          “Act of Insolvency” means, with respect to any Person or its
Affiliates, (i) the filing of a petition, commencing, or authorizing the
commencement of any case or proceeding, or the voluntary joining of any case or
proceeding under any bankruptcy, insolvency, reorganization, liquidation,
dissolution or similar law relating to the protection of creditors, or suffering
any such petition or proceeding to be commenced by another which is consented
to, not

 



--------------------------------------------------------------------------------



 



timely contested or results in entry of an order for relief; (ii) the seeking of
the appointment of a receiver, trustee, custodian or similar official for such
party or an Affiliate or any substantial part of the property of either;
(iii) the appointment of a receiver, conservator, or manager for such party or
an Affiliate by any governmental agency or authority having the jurisdiction to
do so; (iv) the making or offering by such party or an Affiliate of a
composition with its creditors or a general assignment for the benefit of
creditors; (v) the admission by such party or an Affiliate of such party of its
inability to pay its debts or discharge its obligations as they become due or
mature; or (vi) that any governmental authority or agency or any person, agency
or entity acting or purporting to act under governmental authority shall have
taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or any substantial part of the property of such party or of any
of its Affiliates, or shall have taken any action to displace the management of
such party or of any of its Affiliates or to curtail its authority in the
conduct of the business of such party or of any of its Affiliates.
          “Adjusted Tangible Net Worth” means, for any Person, Net Worth of such
Person plus Subordinated Debt, minus all intangible assets, including
capitalized servicing rights, goodwill, patents, tradenames, trademarks,
copyrights, franchises, any organizational expenses, deferred expenses, prepaid
expenses, prepaid assets, receivables from shareholders, Affiliates or
employees, and any other asset as shown as an intangible asset on the balance
sheet of such Person on a consolidated basis as determined at a particular date
in accordance with GAAP.
          “Administration Fee” has the meaning set forth in the Fee Letter.
          “Affiliate” means, with respect to any Person, any “affiliate” of such
Person, as such term is defined in the Bankruptcy Code. Notwithstanding the
foregoing, an entity in which such Person holds only a preferred equity interest
shall not be deemed an Affiliate of such Person.
          “Agent” means Column Financial, Inc. or any affiliate or successor
thereto.
          “Agreement” means this Master Repurchase Agreement, as it may be
amended, supplemented or otherwise modified from time to time.
          “ALTA” means the American Land Title Association or any successor in
interest thereto.
          “Appraised Value” means the value set forth in an appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property or Underlying Mortgaged Property, as applicable.
          “Asset File” means, the documents specified on Exhibit I, together
with any additional documents and information required to be delivered to Buyer
or its designee (including the Custodian) pursuant to this Agreement.
          “Asset Value” means with respect to each Eligible Asset, the
applicable Purchase Price Percentage for the related Purchased Asset multiplied
by the lesser of (a) the Market Value of such Purchased Asset and (b) the
outstanding principal balance of such Purchased Asset.

- 2 -



--------------------------------------------------------------------------------



 



          (a) Without limiting the generality of the foregoing, each Seller
acknowledges that the Asset Value of a Purchased Asset may be reduced to zero by
Buyer if:
     (i) such Purchased Asset ceases to be an Eligible Asset;
     (ii) such Purchased Asset (other than a Purchased Asset that is a Physical
Security) has been released from the possession of the Custodian under the
Custodial Agreement (other than to a Bailee pursuant to a Bailee Agreement) for
a period in excess of 10 calendar days;
     (iii) such Purchased Asset (other than a Purchased Asset that is a Physical
Security) has been released from the possession of the Custodian under the
Custodial Agreement to a Bailee pursuant to a Bailee Agreement for a period in
excess of 20 calendar days;
     (iv) such Purchased Asset is a Non-Performing Asset;
     (v) such Purchased Asset contains a breach of a representation or warranty
made by a Seller in this Agreement or the Custodial Agreement;
     (vi) on or after the Concentration Limit Trigger Date, when the Purchase
Price for such Purchased Asset is added to other Purchased Assets, a breach of a
Concentration Limit occurs;
     (vii) when the Purchase Price for such Purchased Asset is added to any two
(2) other Purchased Assets, such Purchased Assets shall have a combined Purchase
Price greater than $125 million; or
     (viii) which is a Table Funded Purchased Asset in respect of which the
Asset Files have not been delivered to the Custodian within three (3) Business
Days following the Purchase Date.
          “Asset Value Margin Call” has the meaning specified in Section 6(a)
hereof.
          “Asset Value Margin Deficit” has the meaning specified in Section 6(a)
hereof.
          “Assignment and Acceptance” has the meaning set forth in Section 22
hereof.
          “Assignment of Leases” means, with respect to any Mortgage, an
assignment of leases thereunder, notice of transfer or equivalent instrument in
recordable form, sufficient under the laws of the jurisdiction wherein the
Underlying Mortgaged Property is located to reflect the assignment of leases.
          “Assignment of Mortgage” means an assignment of the Mortgage, notice
of transfer or equivalent instrument in recordable form, sufficient under the
laws of the jurisdiction wherein the related Mortgaged Property is located to
reflect the sale of the Mortgage to Buyer.

- 3 -



--------------------------------------------------------------------------------



 



          “Backup Servicer” means KeyCorp Real Estate Capital Markets, Inc.
d/b/a KeyBank Real Estate Capital or any other servicer approved by Buyer and
Sellers in accordance with the terms of the Backup Servicing Agreement.
          “Backup Servicing Agreement” means that certain backup servicing
agreement, dated as of the date hereof, among the Buyer, the Sellers and the
Backup Servicer as the same may be amended from time to time.
          “Bailee” means, with respect to each Table Funded Purchased Asset, the
related title company or other settlement agent, in each case, approved in
writing by the Buyer in its sole discretion.
          “Bailee Agreement” means the Bailee Agreement among the Sellers, the
Buyer and the Bailee in the form of Exhibit 11 to the Custodial Agreement.
          “Bailee’s Trust Receipt” means a Trust Receipt in the form of
Attachment 2 to the Bailee Agreement.
          “Balloon Payment” means, for any Purchased Asset for which the final
principal payment is substantially greater than periodic scheduled principal
payments due thereunder, the payment due on its maturity date.
          “Bank” means North Folk Bank or such other party specified by Buyer
and agreed to by Sellers, which approval shall not be unreasonably withheld.
          “Bankruptcy Code” means the United States Bankruptcy Code of 1978, as
amended from time to time.
          “Basic Mortgage Asset Document” means respect to (i) any Commercial
Mortgage Loan, the original executed Mortgage Note and the original Assignment
of Mortgage, (ii) any Mezzanine Loan, the original executed Mezzanine Loan note,
the second mortgage and pledge agreement, the original stock certificates or
other evidence of the pledged interests (if applicable) and the assignment of
the foregoing, and (iii) any Junior Interest, the original executed note.
          “Breakage Costs” has the meaning set forth in Section 4(d) hereof.
          “Business Day” means any day other than (i) a Saturday or Sunday;
(ii) a public or bank holiday in New York City or (iii) any day on which the New
York Stock Exchange is closed.
          “Buyer” means Column Financial, Inc., and any successor or assign
hereunder.
          “Capital Lease Obligations” means, for any Person, all obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the

- 4 -



--------------------------------------------------------------------------------



 



amount of such obligations shall be the capitalized amount thereof, determined
in accordance with GAAP.
          “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent equity ownership interests in a Person which is not a
corporation, including, without limitation, any and all member or other
equivalent interests in any limited liability company, and any and all warrants
or options to purchase any of the foregoing.
          “Care Facility” means a congregate care facility or assisted living
facility, nursing home, hospice, hospital or other healthcare facility.
          “CDO Transaction” means a CDO transaction of a Seller or an Affiliate
of a Seller with respect to any of the Purchased Assets for which Credit Suisse
First Boston or an Affiliate thereof acts as co-lead manager/underwriter.
          “Change in Control” means:
(A) any transaction or event as a result of which any Guarantor ceases to own,
beneficially or of record, 100% of the stock interests any Seller;
(B) any transaction or event as a result of which Ivan Kaufman, members of his
immediate family and/or entities owned by, or trusts established for the benefit
of, Ivan Kaufman and the members of his immediate family cease to own greater
than 50% of Arbor Commercial Mortgage LLC;
(C) any transaction or event as a result of which ART and/or Arbor Commercial
Mortgage LLC, collectively, cease to own, beneficially or of record, 100% of the
membership interests of Arbor Realty Limited Partnership;
(D) any transaction or event as a result of which Arbor Commercial Mortgage LLC
ceases to be the manager of ART;
(E) the sale, transfer, or other disposition of all or substantially all any
Seller’s or any Guarantor’s assets (excluding any such action taken in
connection with this Agreement or any securitization transaction); or
(F) any transaction or event as a result of which a “person” or “group” (within
the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) other than Arbor Commercial Mortgage LLC shall
become, or obtain rights (whether by means of warrants, options or otherwise) to
become, the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of a percentage of the total voting power
of all classes of capital stock of ART entitled to vote generally in the
election of directors of 20% or more.

- 5 -



--------------------------------------------------------------------------------



 



          “Closed Asset” means an asset as to which (a) the related note and
mortgaged have been delivered to a Seller and (b) funds have been disbursed to
the mortgagor, in each case, prior to the related Purchase Date.
          “Closing Data Tape” means, with respect to any Transaction as of any
Purchase Date, a computer tape or other electronic medium generated by a Seller
or any of its Affiliates and delivered to Buyer and Custodian, which provides,
with respect to each Purchased Asset that is the subject of such Transaction,
each of the data fields set forth on Exhibit C attached hereto and the
information responsive to each such field, as well as any and all new, modified
or updated information with respect to such Purchased Asset that has been
provided to Buyer prior to the applicable Purchase Date and as to which the
Purchase Price or any other information set forth in the Purchase Confirmation
for such Transaction has been based, in each case in a format that has
previously been approved by Buyer and is otherwise acceptable to Buyer.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Column Assets” means any Eligible Asset issued or extended by Buyer
or an Affiliate of Buyer.
          “Commercial Mortgage Loan” means a Mortgage Loan (a) secured by a
first mortgage lien on an Office Building, a Retail property, a Hotel or Motel
or other commercial or Multifamily property, (b) with a Loan-to-Value Ratio of
82% or less and (c) as to which the representations and warranties in Schedule
1(a) hereof are correct.
          “Complete Submission” means with respect to any Transaction, the
Summary Diligence Materials together with a Preliminary Data Tape.
          “Concentration Limit” means:
          (a) The aggregate Purchase Price of all Mezzanine Loans that are
Purchased Assets shall not exceed 35% of the Maximum Aggregate Purchase Price;
or
          (b) The aggregate Purchase Price of all Purchased Assets that are
secured by Office Buildings that are Eligible Assets shall not exceed 60% of the
aggregate outstanding Purchase Price; or
          (c) The aggregate Purchase Price of all Purchased Assets that are
secured by Retail properties that are Eligible Assets shall not exceed 60% of
the aggregate outstanding Purchase Price; or
          (d) The aggregate Purchase Price of all Purchased Assets that are
secured by Multifamily properties that are Eligible Assets shall not exceed 75%
of the aggregate outstanding Purchase Price; or
          (e) The aggregate Purchase Price of all Purchased Assets that are
secured by Hotels or Motels that are Eligible Assets shall not exceed 40% of the
aggregate outstanding Purchase Price; or

- 6 -



--------------------------------------------------------------------------------



 



          (f) The aggregate Purchase Price of all Purchased Assets that are
secured by Condo Conversion properties that are Eligible Assets shall not exceed
15% of the aggregate outstanding Purchase Price; or
          (g) The aggregate Purchase Price of all Purchased Assets that are
secured by properties other than Office Buildings, Retail, Multifamily, Hotels,
Motels or Condo Conversion properties that are expressly approved by Buyer in
its sole discretion shall not exceed 10% of the aggregate outstanding Purchase
Price; or
          (h) The aggregate Purchase Price of all Purchased Assets with
Underlying Mortgaged Property located in the State of New York shall not exceed
60% of the aggregate outstanding Purchase Price; or
          (i) The aggregate Purchase Price of all Purchased Assets with
Underlying Mortgaged Property located in the State of California shall not
exceed 50% of the aggregate outstanding Purchase Price; or
          (j) The aggregate Purchase Price of all Purchased Assets with
Underlying Mortgaged Property located in the District of Columbia shall not
exceed 30% of the aggregate outstanding Purchase Price; or
          (k) The aggregate Purchase Price of all Purchased Assets with
Underlying Mortgaged Property located in the State of Florida shall not exceed
25% of the aggregate outstanding Purchase Price; or
          (l) The aggregate Purchase Price of all Purchased Assets with
Underlying Mortgaged Property located in any one State (other than New York,
California, Florida or the District of Columbia) shall not exceed 20% of the
aggregate outstanding Purchase Price; or
          (m) The aggregate Purchase Price of all Table Funded Purchased Assets
that are Purchased Assets shall not exceed the greater of (a) 25% of the Maximum
Aggregate Purchase Price and (b) the Purchase Price of a single Purchased Asset.
          “Concentration Limit Margin Call” has the meaning specified in Section
6(b) hereof.
          “Concentration Limit Margin Deficit” has the meaning specified in
Section 6(b) hereof.
          “Concentration Limit Trigger Date” means the date which follows the
date hereof, and follows the date of any CDO Transaction which is the earlier of
(a) six (6) months from the date hereof or the date of any CDO Transaction, as
applicable, and (b) the first date on which the outstanding Purchase Price
exceeds 50% of the Maximum Aggregate Purchase Price.
          “Condo Conversion” means a Multifamily which is secured by a Mortgaged
Property that is in the process of being converted to and/or sold as condominium
units in a condominium project.

- 7 -



--------------------------------------------------------------------------------



 



          “Control Account Agreement” means that certain Control Account
Agreement, dated as of the date hereof, among Buyer, the Sellers, the Servicer
and Bank, as amended.
          “Custodial Agreement” means the custodial agreement dated as of the
date hereof, among Sellers, Buyer and Custodian as the same may be amended from
time to time.
          “Custodial Delivery Letter” means the form executed by Sellers in
order to deliver the Purchased Asset Schedule and the Purchased Assets to the
Custodian pursuant to Section 10(b)(4), a form of which is attached hereto as
Exhibit E.
          “Custodian” means LaSalle Bank, National Association or such other
party specified by Buyer and agreed to by Sellers, which approval shall not be
unreasonably withheld.
          “Default” means an Event of Default or an event that with notice or
lapse of time or both would become an Event of Default.
          “Distribution Worksheet” means a worksheet setting forth the amounts
and recipients of remittances to be made on the next succeeding Price
Differential Payment Date, substantially in the form of Exhibit K.
          “Dollars” and “$” means dollars in lawful currency of the United
States of America.
          “Due Diligence Costs” has the meaning specified in Section 36 hereof.
          “Effective Date” means the date upon which the conditions precedent
set forth in Section 10 shall have been satisfied.
          “Eligible Asset” means any Commercial Mortgage Loan, Mezzanine Loan or
Junior Interest that, in each case, is acceptable to Buyer in its sole
discretion, and conforms with the applicable representations and warranties on
Schedule 1.
          “Environmental Law” means any federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, guideline, written policy and
rule of common law now or hereafter in effect and in each case as amended, and
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
employee health and safety or hazardous materials, including, without
limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. §
11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq. and the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and
any state and local or foreign counterparts or equivalents, in each case as
amended from time to time.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

- 8 -



--------------------------------------------------------------------------------



 



          “ERISA Affiliate” means any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which a Seller is a member and (ii) solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the lien created under Section 302(f) of ERISA and Section 412(n) of the
Code, described in Section 414(m) or (o) of the Code of which a Seller is a
member.
          “Event of Default” has the meaning specified in Section 15 hereof.
          “Event of Termination” means with respect to any Seller or any
Guarantor (i) with respect to any Plan, a reportable event, as defined in
Section 4043 of ERISA, as to which the PBGC has not by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified with 30 days of the
occurrence of such event, or (ii) the withdrawal of any Seller, any Guarantor or
any ERISA Affiliate thereof from a Plan during a plan year in which it is a
substantial employer, as defined in Section 4001(a)(2) of ERISA, or (iii) the
failure by any Seller, any Guarantor or any ERISA Affiliate thereof to meet the
minimum funding standard of Section 412 of the Code or Section 302 of ERISA with
respect to any Plan, including, without limitation, the failure to make on or
before its due date a required installment under Section 412(m) of the Code or
Section 302(e) of ERISA, or (iv) the distribution under Section 4041 of ERISA of
a notice of intent to terminate any Plan or any action taken by any Seller, any
Guarantor or any ERISA Affiliate thereof to terminate any plan, or (v) the
adoption of an amendment to any Plan that, pursuant to Section 401(a)(29) of the
Code or Section 307 of ERISA, would result in the loss of tax-exempt status of
the trust of which such Plan is a part if any Seller, any Guarantor or any ERISA
Affiliate thereof fails to timely provide security to the Plan in accordance
with the provisions of said sections, or (vi) the institution by the PBGC of
proceedings under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or (vii) the receipt by any
Seller, any Guarantor or any ERISA Affiliate thereof of a notice from a
Multiemployer Plan that action of the type described in the previous clause
(vi) has been taken by the PBGC with respect to such Multiemployer Plan, or
(viii) any event or circumstance exists which may reasonably be expected to
constitute grounds for any Seller, any Guarantor or any ERISA Affiliate thereof
to incur liability under Title IV of ERISA or under Sections 412(c)(11) or
412(n) of the Code with respect to any Plan.
          “Exit Fee” has the meaning set forth in the Fee Letter.
          “Facility Fee” has the meaning set forth in the Fee Letter.
          “Fannie Mae” means Fannie Mae, the government sponsored enterprise
formerly known as the Federal National Mortgage Association.
          “FDIA” has the meaning set forth in Section 26(c) hereof.
          “FDICIA” has the meaning set forth in Section 26(d) hereof.
          “Fee Letter” means the Fee Letter, dated as of even date herewith,
between Buyer, the Guarantors and Sellers, as amended, modified, waived,
supplemented, extended, restated or replaced from time to time.

- 9 -



--------------------------------------------------------------------------------



 



          “Fidelity Insurance” means insurance coverage with respect to employee
errors, omissions, dishonesty, forgery, theft, disappearance and destruction,
robbery and safe burglary, property (other than money and securities) and
computer fraud in an aggregate amount acceptable to Sellers’ regulators.
          “Fitch” means Fitch Ratings, Inc., or any successor thereto.
          “Freddie Mac” means the Federal Home Loan Mortgage Corporation or any
successor thereto.
          “GAAP” means generally accepted accounting principles in effect from
time to time in the United States of America and applied on a consistent basis.
          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, or any entity exercising executive,
legislative, judicial, regulatory or administrative functions over any Seller,
Servicer, any Guarantor or Buyer, as applicable.
          “Ground Lease” means a lease for all or any portion of the real
property comprising the Mortgaged Property, the lessee’s interest in which is
held by the Mortgagor of the related Mortgage Loan.
          “Ground Lessee” means the ground lessee under a Ground Lease.
          “Guarantee” means, as to any Person, any obligation of such Person
directly or indirectly guaranteeing any Indebtedness of any other Person or in
any manner providing for the payment of any Indebtedness of any other Person or
otherwise protecting the holder of such Indebtedness against loss (whether by
virtue of partnership arrangements, by agreement to keep-well, to purchase
assets, goods, securities or services, or to take-or-pay or otherwise); provided
that the term “Guarantee” shall not include (i) endorsements for collection or
deposit in the ordinary course of business, or (ii) obligations to make
servicing advances for delinquent taxes and insurance or other obligations in
respect of a Mortgaged Property, to the extent required by Buyer. The amount of
any Guarantee of a Person shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith. The
terms “Guarantee” and “Guaranteed” used as verbs shall have correlative
meanings.
          “Guarantor” means each of Arbor Realty Trust Inc. and Arbor Realty
Limited Partnership, in its capacity as guarantor under the Guaranty.
          “Guaranty” means the guaranty of the Guarantors dated as of the date
hereof as the same may be amended from time to time.
          “Hotel” or “Motel” means a real estate development owned by the
Mortgagor or for which the Mortgagor is a Ground Lessee, which constitutes a
full operational hotel or motel which is part of a national reservation system
(determined by the Buyer in its sole good faith discretion), including all land,
amenities and improvements, with individual rooms principally for short-term
rental to tenants occupying same.

- 10 -



--------------------------------------------------------------------------------



 



          “Income” means with respect to any Purchased Asset at any time until
repurchased by the Sellers, any principal received thereon or in respect thereof
and all interest, dividends or other distributions thereon.
          “Indebtedness” means, for any Person: (a) obligations created, issued
or incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective Indebtedness so secured
has been assumed by such Person, provided, if such Person has not assumed or
become liable for the payment of such Indebtedness, then for the purposes of
this definition the amount of such Indebtedness shall not exceed the market
value of the property subject to such Lien; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; (e) Capital Lease Obligations of such Person; (f) obligations of
such Person under repurchase agreements, sale/buy-back agreements or like
arrangements; (g) Indebtedness of others Guaranteed by such Person; (h) all
obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person; and (i) Indebtedness of general
partnerships of which such Person is a general partner.
          “Indemnified Party” has the meaning set forth in Section 30(a) hereof.
          “Industrial Property” means a property owned by the Mortgagor or for
which the Mortgagor is a Ground Lessee, which constitutes a full operational
property, held partially or principally for lease to commercial tenants in
connection with manufacturing.
          “Interest Rate Protection Agreement” means, with respect to any or all
of the Purchased Assets, any short sale of a US Treasury Security, or futures
contract, or mortgage related security, or Eurodollar futures contract, or
options related contract, or interest rate swap, cap or collar agreement, or
similar arrangement providing for protection against fluctuations in interest
rates or the exchange of nominal interest obligations, either generally or under
specific contingencies, entered into by a Seller and a party acceptable to Buyer
in its sole discretion, which agreement is acceptable to Buyer in its sole
discretion.
          “Irrevocable Instruction Letter” means an irrevocable instruction
letter substantially in the form of Exhibit O hereto.
          “Junior Interest” means (a) a junior “B” participation interest or
certificate in a Commercial Mortgage Loan or Mezzanine Loan or (b) a “B note” in
an A/B structure of a Commercial Mortgage Loan or Mezzanine Loan, in each case
with a Loan-to-Value Ratio of 85% or less and as to which the representations
and warranties in Schedule 1(b) hereof are correct.

- 11 -



--------------------------------------------------------------------------------



 



          “LIBOR Period” means, the period from and including the immediately
preceding Price Differential Payment Date (or, with respect to the first LIBOR
Period for the Transaction, from and including the Purchase Date) to but
excluding such Price Differential Payment Date, unless otherwise agreed to by
the Buyer and the Sellers in writing.
          “LIBOR” means, with respect to each day during the applicable LIBOR
Period, the rate per annum equal to the one month London Inter-Bank Offered Rate
for United States Dollar deposits as reported on the display designated as
“BBAM” “Page 1229a” on Bloomberg (or such other display as may replace “BBAM”
“Page 1229a” on Bloomberg), as of 8:00 a.m., New York City time, on the date two
(2) Business Days prior to the commencement of such LIBOR Period, and if such
rate shall not be so quoted, the rate per annum at which the Buyer or its
Affiliate is offered dollar deposits at or about 8:00 a.m., New York City time,
on the date two (2) Business Days prior to the commencement of the such LIBOR
Period, by prime banks in the interbank eurodollar market where the eurodollar
and foreign currency exchange operations in respect of its Transactions are then
being conducted for delivery on such day for a period corresponding to that set
forth above or such other period as agreed upon in writing by the Buyer and the
Sellers and in an amount comparable to the amount of the Transactions
outstanding on such day.
          “Lien” means any mortgage, lien, pledge, charge, security interest or
similar encumbrance.
          “Limited Liability Company Agreement” means the organizational
documents governing any Mezzanine Loan Subsidiary as contemplated by this
Repurchase Agreement.
          “Loan Security Agreement” means as to any Purchased Asset, any
contract, instrument or other document related to security for repayment thereof
(other than in the case of a Mortgage Loan, the related Mortgage and Mortgage
Note), executed by the obligor and/or others in connection with such Mortgage
Loan, including without limitation, any security agreement, guaranty, title
insurance policy, hazard insurance policy, chattel mortgage, letter of credit or
certificate of deposit or other pledged accounts, and any other documents and
records relating to any of the foregoing.
          “Loan-to-Value Ratio” means with respect to any Eligible Asset, the
ratio of the current outstanding principal amount of the Eligible Asset to the
lesser of (a) the Appraised Value of the Mortgaged Property or Underlying
Mortgaged Property at origination or (b) if the Mortgaged Property or Underlying
Mortgaged Property was purchased within 12 months of the origination of the
Eligible Asset, the purchase price of the Mortgaged Property or Underlying
Mortgaged Property.
          “Margin Call” has the meaning specified in Section 6(c) hereof.
          “Margin Deadline” has the meaning specified in Section 6(d) hereof.
          “Margin Deficit” has the meaning specified in Section 6(c) hereof.
          “Market Value” means, as of any date with respect to any Purchased
Asset, the price at which such Purchased Asset could readily be sold as
determined by the Buyer in its good

- 12 -



--------------------------------------------------------------------------------



 



faith discretion. For purposes of determining the Market Value of the Mezzanine
Loan Subsidiary Interests, the Buyer shall use the Market Value of the Mezzanine
Loans owned by the Mezzanine Loan Subsidiary. Without limiting the generality of
the foregoing, Buyer will deem the Market Value for any Purchased Asset no
greater than its outstanding principal balance.
          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, condition
(financial or otherwise) or prospects of any Seller, any Guarantor or any
Affiliate that is a party to any Program Agreement taken as a whole; (b) a
material impairment of the ability of any Seller, any Guarantor or any Affiliate
that is a party to any Program Agreement to perform under any Program Agreement
and to avoid any Event of Default; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability of any Program Agreement
against any Seller, any Guarantor or any Affiliate that is a party to any
Program Agreement.
          “Maximum Aggregate Purchase Price” means ONE HUNDRED FIFTY MILLION
DOLLARS ($150,000,000). Subject to the terms hereof, the Maximum Aggregate
Purchase Price may increase in accordance with the terms of Section 3(g) hereof.
          “Mezzanine Borrower” has the meaning set forth in paragraph 13 of
Schedule 1(c).
          “Mezzanine Collateral” means the collateral pledged in respect of a
Mezzanine Loan.
          “Mezzanine Loan” means a loan (a)(i) secured by a second mortgage lien
on commercial real property to an entity that directly owns such commercial real
property or (ii) to an entity owning an interest in a special purpose entity
that directly owns commercial real property and such loan is secured by a pledge
of excess cash flow after first mortgage debt service or equity interests in the
owner of such commercial real property (b) with a Loan-to-Value Ratio of 90% or
less and (c) as to which the representations and warranties in Schedule 1(c)
hereof are correct.
          “Mezzanine Loan Documents” means the documentation governing a
Mezzanine Loan.
          “Mezzanine Loan Subsidiary” shall mean Arbor Realty Mezzanine LLC, a
wholly owned Subsidiary of the Sellers that is a Special Purpose Entity formed
for the sole purpose of holding Mezzanine Loans.
          “Mezzanine Loan Subsidiary Agreement” shall mean that certain
Mezzanine Loan Subsidiary Agreement, dated as of the date hereof, executed and
delivered by a duly authorized officer of the Mezzanine Loan Subsidiary in favor
of the Buyer.
          “Mezzanine Loan Subsidiary Interests” shall mean any and all of each
Seller’s interests, including units of membership interest, in Mezzanine Loan
Subsidiary including, without limitation, all its rights to participate in the
operation or management of Mezzanine Loan Subsidiary and all its rights to
properties, assets, member interests and distributions under the Limited
Liability Company Agreement in respect of such member interests. “LLC Interests”

- 13 -



--------------------------------------------------------------------------------



 



also include (i) all accounts receivable arising out of the applicable Limited
Liability Company Agreement; (ii) all general intangibles arising out of the
applicable Limited Liability Company Agreement; and (iii) to the extent not
otherwise included, all proceeds of any and all the foregoing (including within
proceeds, whether or not otherwise included therein, and any and all contractual
rights of the Sellers under any revenue sharing or similar agreement to receive
all or any portion of the revenues or profits of such Mezzanine Loan Subsidiary
).
          “Moody’s” means Moody’s Investors Service, Inc. or any successors
thereto.
          “Mortgage” means, with respect to each Mortgage Loan, each mortgage,
assignment of rents, security agreement and fixture filing, or deed of trust,
assignment of rents, security agreement and fixture filing, deed to secure debt,
assignment of rents, security agreement and fixture filing, or similar
instrument creating and evidencing a lien on real property and other property
and rights incidental thereto.
          “Mortgage Interest Rate” means the rate of interest borne on a
Mortgage Loan from time to time in accordance with the terms of the related
Mortgage Note.
          “Mortgage Loan” means a Commercial Mortgage Loan or a Junior Interest
in a Commercial Mortgage Loan.
          “Mortgage Note” means the promissory note or other evidence of the
indebtedness of a Mortgagor secured by a Mortgage.
          “Mortgaged Property” means the real property securing repayment of the
debt evidenced by a Mortgage Note.
          “Mortgagor” means the obligor or obligors on a Mortgage Note,
including any person who has assumed or guaranteed the obligations of the
obligor thereunder.
          “Multiemployer Plan” means a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been or are required to be
made by a Seller or any ERISA Affiliate and that is covered by Title IV of
ERISA.
          “Multifamily” means a Commercial Mortgage Loan secured by a first
mortgage lien on a five-or-more family residential property, as to which the
representations and warranties in Schedule 1(a) hereof are correct.
          “Net Income” means, for any Person for any period, the Net Income of
such Person for such period as determined in accordance with GAAP.
          “Non-Performing Asset” means (i) any Eligible Asset for which any
payment of principal or interest is (or has been in the preceding 12 months)
more than twenty-nine (29) days past due, (ii) any Eligible Asset with respect
to which the related obligor is in bankruptcy or (iii) any Eligible Asset with
respect to which the related Mortgaged Property is in foreclosure.
          “Notice Date” has the meaning given to it in Section 3(b) hereof.

- 14 -



--------------------------------------------------------------------------------



 



          “Notice to Borrower” means a notice, substantially in the form of
Exhibit N hereto, which the Buyer may instruct the Backup Servicer to send to
each borrower of a Purchased Asset subject to a Transaction after the occurrence
and continuance of an Event of Default.
          “Obligations” means (a) all of a Seller’s indebtedness, obligations to
pay the Repurchase Price on the Repurchase Date, the Price Differential on each
Price Differential Payment Date, and other obligations and liabilities, to
Buyer, its Affiliates or Custodian arising under, or in connection with, the
Program Agreements, whether now existing or hereafter arising; (b) any and all
sums paid by Buyer or on behalf of Buyer in order to preserve any Purchased
Asset or its interest therein; (c) in the event of any proceeding for the
collection or enforcement of any of a Seller’s indebtedness, obligations or
liabilities referred to in clause (a), the reasonable expenses of retaking,
holding, collecting, preparing for sale, selling or otherwise disposing of or
realizing on any Purchased Asset, or of any exercise by Buyer of its rights
under the Program Agreements, including, without limitation, attorneys’ fees and
disbursements and court costs; and (d) all of a Seller’s indemnity obligations
to Buyer or Custodian or both pursuant to the Program Agreements.
          “OFAC” has the meaning set forth in Section 13(a)(26) hereof.
          “Office Building” means a building owned by the Mortgagor or for which
the Mortgagor is a Ground Lessee, which constitutes a full operational office
building, including all land, amenities and improvements, with individual office
space held principally for lease to commercial tenants and not principally for
lease to recreational or residential tenants.
          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
          “Permitted Amount” means, the lesser of (a) one percent (1%) of the
aggregate outstanding Purchase Price and (b) ONE MILLION DOLLARS ($1,000,000).
          “Permitted Investments” means any one or more of the following
obligations or securities having at the time of purchase, or at such other time
as may be specified, the required ratings, if any, provided for in this
definition:
          (a) direct obligations of, or guaranteed as to timely payment of
principal and interest by, the United States of America or any agency or
instrumentality thereof; provided that such obligations are backed by the full
faith and credit of the United States of America;
          (b) direct obligations of, or guaranteed as to timely payment of
principal and interest by, Freddie Mac, Fannie Mae or the Federal Farm Credit
System, provided that any such obligation, at the time of purchase or
contractual commitment providing for the purchase thereof, is qualified by any
rating agency as an investment of funds backing securities rated at least “AA”
(or such comparable rating);
          (c) demand and time deposits in or certificates of deposit of, or
bankers’ acceptances issued by, any bank or trust company, savings and loan
association or savings bank, provided that, in the case of obligations that are
not fully FDIC-insured deposits, the commercial

- 15 -



--------------------------------------------------------------------------------



 



paper or long-term unsecured debt obligations of such depository institution or
trust company (or in the case of the principal depository institution in a
holding company system, the commercial paper or long-term unsecured debt
obligations of such holding company) have one of the two highest rating
available for such securities by any rating agency;
          (d) general obligations of or obligations guaranteed by any state of
the United States or the District of Columbia receiving one of the two highest
long-term debt rating available for such securities by any rating agency; and
          (e) commercial or finance company paper (including both
non-interest-bearing discount obligations and interest-bearing obligations
payable on demand or on a specified date not more than one year after the date
of issuance hereof) that is rated by any rating agency in highest short-term
unsecured rating category at the time of such investment, and is issued by a
corporation the outstanding senior long-term debt obligations of which are then
rated by any such rating agency in one of its two highest short-term unsecured
rating category and its highest long-term unsecured rating category.
          provided, however, that no instrument shall be a Permitted Investment
if it represents, (1) the right to receive only interest payments with respect
to the underlying debt instrument, (2) the right to receive both principal and
interest payments derived from obligations underlying such instrument and the
principal and interest payments with respect to such instrument provide a yield
to maturity greater than 120% of the yield to maturity at par of such underlying
obligations, (3) an obligation that has a remaining maturity of greater than
three hundred sixty-five (365) days from the date of acquisition thereof. If an
obligation is rated by S&P, then such obligation must be limited to those
instruments that have a predetermined fixed dollar of principal due at maturity
that cannot vary or change or, if rated, the obligation should not have an “r”
highlighter affixed to its rating, and interest thereon may either be fixed or
variable and should be tied to a single interest rate index plus a single fixed
spread (if any) and move proportionately with that index.
          “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
          “Plan” means an employee benefit or other plan established or
maintained by any Seller or any ERISA Affiliate and covered by Title IV of
ERISA, other than a Multiemployer Plan.
          “PML” has the meaning set forth in paragraph 22 of Schedule 1(a).
          “Pool Advance Rate” means an amount equal to the aggregate Purchase
Price of all Purchased Assets divided by the aggregate Market Value of all
Purchased Assets.
          “Pool Advance Rate Margin Call” has the meaning specified in Section
6(c) hereof.

- 16 -



--------------------------------------------------------------------------------



 



          “Pool Advance Rate Margin Deficit” means the Pool Advance Rate is
greater than the percentages below relating to the percentage of Purchased
Assets that are Commercial Mortgage Loans:

          Percentage of all Purchased Assets (measured by Market     Value) that
are Commercial Mortgage Loans   Pool Advance Rate
20% or less
    80.0 %
21% - 30%
    81.0 %
31% - 40%
    82.0 %
41% - 50%
    83.5 %
51% - 65%
    85.0 %
66% - 80%
    88.5 %
81% or more
    91.5 %

          “Post Default Rate” means an annual rate of interest equal to the
greater of (a) the Pricing Rate plus 4% or (b) the Mortgage Interest Rate.
          “Preliminary Data Tape” means a preliminary version of the Closing
Data Tape, which shall be attached to the Summary Diligence Materials as part of
the Complete Submission.
          “Price Differential” means with respect to any Transaction as of any
date of determination, an amount equal to the product of (a) the Pricing Rate
for such Transaction and (b) the Purchase Price for such Transaction, calculated
daily on the basis of a 360-day year for the actual number of days during the
Accrual Period.
          “Price Differential Payment Date” means, with respect to a Purchased
Asset, the 18th day of the month following the related Purchase Date and each
succeeding 18th day of the month thereafter; provided, that, with respect to
such Purchased Asset, the final Price Differential Payment Date shall be the
related Repurchase Date; and provided, further, that if any such day is not a
Business Day, the Price Differential Payment Date shall be the next succeeding
Business Day.
          “Pricing Rate” has the meaning set forth in the Fee Letter.
          “Principal Prepayment” means, for any Purchased Asset, (i) any amount
applied to reduce the principal or other invested amount of such Purchased
Asset, other than a scheduled principal payment, including (i) principal
prepayments from any source and of any nature whatsoever, (ii) net insurance or
net condemnation proceeds, to the extent applied to reduce the principal amount
or other invested amount of the related Purchased Asset, and (iii) any net
proceeds from any sale, refinancing, liquidation or other disposition of the
underlying real

- 17 -



--------------------------------------------------------------------------------



 



property or interest relating to such Purchased Asset to the extent applied to
reduce the principal amount or the invested amount of the related Purchased
Asset.
          “Program Agreements” means, collectively, the Backup Servicing
Agreement, the Servicing Agreement, the Servicer Notice, the Custodial
Agreement, this Agreement, the Guaranty, the Mezzanine Loan Subsidiary
Acknowledgement, the Mezzanine Loan Subsidiary Agreement, the Control Account
Agreement and all executed Purchase Confirmations.
          “Prohibited Person” has the meaning set forth in Section 13(a)(26)
hereof.
          “Property” means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
          “Purchase Confirmation” means a confirmation of a Transaction, in the
form attached as Exhibit B hereto.
          “Purchase Date” means the date on which Purchased Assets are to be
transferred by a Seller to Buyer.
          “Purchase Price” means:
          (a) on the Purchase Date, the price at which each Purchased Asset is
transferred by a Seller to Buyer which shall equal the Asset Value of such
Purchased Asset on such Purchase Date minus any amounts required to be applied
pursuant to Sections 6(b) or (c); and
          (b) on any day after the Purchase Date, except where Buyer and the
Sellers agree otherwise, the amount determined under the immediately preceding
clauses (a) decreased by the amount of any cash transferred by the Sellers to
Buyer pursuant to Sections 4(c) and (d) hereof or applied to reduce the Sellers’
obligations under clause (ii) of Section 4(c) and Section 4(f) hereof or under
Section 6 hereof.
          “Purchase Price Decrease” means a decrease in the Purchase Price for a
Purchased Asset related to the removal of a Mezzanine Loan from the Mezzanine
Loan Subsidiary, and the decrease in value of the Mezzanine Loan Subsidiary
Interests related thereto.
          “Purchase Price Increase” shall mean an increase in the Purchase Price
for the Mezzanine Loan Subsidiary Interests based upon Mezzanine Loan Subsidiary
acquiring additional Mezzanine Loan , as requested by Sellers pursuant to
Section 3(b) hereof.
          “Purchase Price Percentage” has the meaning set forth in the Fee
Letter.
          “Purchased Asset Schedule” means with respect to any Transaction as of
any date, a schedule in the form of Annex 1 to Exhibit A attached hereto. The
Purchased Asset Schedule shall be attached to each Trust Receipt and Custodial
Delivery Letter.
          “Purchased Assets” means the collective reference to Eligible Assets
(other than Mezzanine Loans) and Mezzanine Loan Subsidiary Interests, together
with the Repurchase

- 18 -



--------------------------------------------------------------------------------



 



Assets related to such Eligible Assets transferred by a Seller to Buyer in a
Transaction hereunder, listed on the related Closing Data Tape attached to the
related Transaction Request; provided, that for purposes other than the sale or
pledge of the Purchased Assets, in the case of the Mezzanine Loan Subsidiary
Interests, Purchased Assets shall be deemed to include any and all Mezzanine
Loans owned by the Mezzanine Loan Subsidiary.
          “Rated” means the rating of an Eligible Asset by a Rating Agency
without regard to any pluses and minuses reflecting gradations within any
generic grades.
          “Rating Agency” means any of S&P, Moody’s or Fitch.
          “Records” means all instruments, agreements and other books, records,
and reports and data generated by other media for the storage of information
maintained by Sellers, Guarantors, Servicer or any other person or entity with
respect to a Purchased Asset. Records shall include the Mortgage Notes, any
Mortgages, the Asset Files, the credit files related to the Purchased Asset and
any other instruments necessary to document or service a Mortgage Loan.
          “REIT” means a real estate investment trust, as defined in Section 856
of the Code.
          “REMIC” means a real estate mortgage investment conduit, within the
meaning of Section 860D(a) of the Code.
          “REMIC Provisions” means provisions of the federal income tax law
relating to real estate mortgage investment conduits, which appear at
Sections 860A through 860G of subchapter M of Chapter 1 of the Code, and related
provisions, and regulations (including any applicable proposed regulations) and
rulings promulgated thereunder, as the foregoing may be in effect from time to
time.
          “Reporting Date” means the day prior to the Payment Date of each month
or, if such day is not a Business Day, the next succeeding Business Day.
          “Repurchase Assets” has the meaning assigned thereto in Section 8
hereof.
          “Repurchase Date” means the earlier of (i) the Termination Date,
(ii) the date set forth in the applicable Purchase Confirmation or (iii) the
date determined by application of Section 16 hereof.
          “Repurchase Price” means the price at which Purchased Assets are to be
transferred from Buyer to Sellers upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the accrued but unpaid Price Differential as
of the date of such determination.
          “Requirement of Law” means, with respect to any Person, any law,
treaty, rule or regulation or determination of an arbitrator, a court or other
governmental authority, applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

- 19 -



--------------------------------------------------------------------------------



 



          “Reset Date” shall mean the last day of the related LIBOR Period.
          “Responsible Officer” means as to any Person, the chief executive
officer or, with respect to financial matters, the chief financial officer of
such Person.
          “Retail” means a property owned by the Mortgagor or for which the
Mortgagor is a Ground Lessee, which constitutes a full operational retail store,
held principally for lease to a commercial retail tenant within a shopping
center or mall and not principally for lease to recreational or residential
tenants.
          “Rolling Termination Date” means, with respect to any date, the date
which is 364 days from such date not to exceed three (3) years from the
Effective Date; unless, the Buyer delivers to the Sellers written notice that
the Buyer shall no longer roll the Rolling Termination Date forward (the
“Rolling Termination Notice Date”), at which point the Rolling Termination Date
shall be fixed at 364 days following the Rolling Termination Notice Date.
          “S&P” means Standard & Poor’s Ratings Services, or any successor
thereto.
          “SEC” means the Securities and Exchange Commission, or any successor
thereto.
          “Securities Account” means the account established by the Servicer for
the benefit of Buyer, into which all collections and proceeds on or in respect
of the Purchased Assets shall be deposited by Servicer, and which is subject to
the Control Account Agreement.
          “Seller” means each of Arbor Realty SR, Inc. and Arbor TRS Holding
Company Inc. or its permitted successors and assigns.
          “Servicer” means Arbor Commercial Mortgage LLC or any other servicer
approved by Buyer in its sole discretion, which may be a Seller.
          “Servicer Notice” means the notice acknowledged by the Servicer
substantially in the form of Exhibit H hereto.
          “Servicing Agreement” means the Amended and Restated Management and
Advisory Agreement dated as of January 18, 2005 by and among Guarantors, Arbor
Realty SR, Inc., and Servicer as the same may be amended from time to time.
          “Servicing Report” means a report remitted by the Servicer monthly,
substantially in the form of Exhibit L hereto.
          “SIPA” means the Securities Investor Protection Act of 1970, as
amended from time to time.
          “Special Purpose Entity” means a Person, other than an individual,
which is formed or organized solely for the purpose of holding, directly or
indirectly, an ownership interest in one or more Mezzanine Loans, does not
engage in any business unrelated to the Mezzanine Loans, does not have any
assets other than as otherwise expressly permitted by this Repurchase Agreement,
has its own separate books and records and will not commingle its funds

- 20 -



--------------------------------------------------------------------------------



 



in each case which are separate and apart from the books and records of any
other Person, and is subject to all of the limitations on the powers set forth
in the organizational documentation of the Sellers or such Mezzanine Loan
Subsidiary, as the case may be, as in effect on each Purchase Date, and holds
itself out as a Person separate and apart from any other Person and otherwise
complies with all of the covenants set forth in Section 14(v).
          “Statement Date” has the meaning set forth in Section 13(a)(5) hereof.
          “Subordinated Debt” means, Indebtedness of Sellers which is
(i) unsecured, (ii) no part of the principal of such Indebtedness is required to
be paid (whether by way of mandatory sinking fund, mandatory redemption,
mandatory prepayment or otherwise) prior to the date which is one year following
the Termination Date and (iii) the payment of the principal of and interest on
such Indebtedness and other obligations of Sellers in respect of such
Indebtedness are subordinated to the prior payment in full of the principal of
and interest (including post-petition obligations) on the Transactions and all
other obligations and liabilities of Sellers to Buyer hereunder on terms and
conditions approved in writing by Buyer and all other terms and conditions of
which are satisfactory in form and substance to Buyer.
          “Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.
          “Summary Diligence Materials” means the items described on Annex 2 to
Exhibit A hereto for each Eligible Asset proposed to be sold to Buyer in
accordance with, and subject to the terms and conditions of, this Agreement.
          “Table Funded Purchased Asset” means a Purchased Asset which is sold
to the Buyer (and held by a Bailee pursuant to a Bailee Agreement)
simultaneously with the origination or acquisition thereof, which origination or
acquisition, pursuant to the Sellers’ request, is financed with the Purchase
Price and paid directly to a title company or other settlement agent, in each
case, approved in writing by the Buyer in its sole discretion, for disbursement
to the parties entitled thereto in connection with such origination or
acquisition. A Purchased Asset shall cease to be a Table Funded Purchased Asset
after the Custodian has delivered a Trust Receipt to the Buyer certifying its
receipt of the Asset File therefor.
          “Table Funded Trust Receipt” means a Trust Receipt in the form of
Exhibit 12 to the Custodial Agreement.
          “Term” means the period commencing on the date hereof and ending on
the Termination Date.
          “Termination Event” shall have the meaning set forth in Section 15.02
hereof.

- 21 -



--------------------------------------------------------------------------------



 



          “Termination Date” means the earlier of (a) the Rolling Termination
Date, and (b) the date of the occurrence of an Event of Default.
          “Testing Date” has the meaning set forth in paragraph 26 of
Schedule 1(a).
          “Third Party Servicer” means any servicer of the Purchased Assets or a
portion thereof, other than the Servicer who is the primary servicer and
administrator of the Purchased Assets.
          “Title Exceptions” has the meaning set forth in paragraph 17 of
Schedule 1(a).
          “Transaction” has the meaning set forth in Section 1 hereof.
          “Transaction Request” means a request from a Seller to Buyer, in the
form attached as Exhibit A hereto, to enter into a Transaction.
          “Trust Receipt” means a trust receipt, substantially in the form
attached hereto as Exhibit J, issued by Custodian to Buyer confirming the
Custodian’s possession of certain Asset Files which are the property of and held
by Custodian for the benefit of Buyer (or any other holder of such trust
receipt) or a bailment arrangement with counsel or other third party acceptable
to Buyer in its sole and absolute discretion.
          “Underlying Mortgage Loan” means, with respect to any Junior Interest
or Mezzanine Loan, a mortgage loan made in respect of the related Underlying
Mortgaged Property.
          “Underlying Mortgaged Property” means in the case of any:
          (a) Commercial Mortgage Loan, the Mortgaged Property securing such
Commercial Mortgage Loan;
          (b) Junior Interest, the Mortgaged Property securing the Mortgage Loan
in which such Junior Interest represents a junior participation (if the Junior
Interest is of the type described in clause (a) of the definition thereof) or
the Mortgaged Property securing such Junior Interest (if the Junior Interest is
of the type described in clause (b) of the definition thereof); and
          (c) Mezzanine Loan, the real property that is directly or indirectly
owned by the Person the Capital Stock of which is pledged as collateral security
for such Mezzanine Loan.
          “Uniform Commercial Code” means the Uniform Commercial Code as in
effect on the date hereof in the State of New York or the Uniform Commercial
Code as in effect in the applicable jurisdiction.
3. Program; Initiation of Transactions
a. From time to time, in the sole discretion of Buyer, Buyer may purchase from
Sellers certain Eligible Assets that have been originated or purchased by
Sellers. All Purchased Assets shall be serviced by Servicer subject to the
Buyer’s rights

- 22 -



--------------------------------------------------------------------------------



 



herein or in the Servicing Agreement. The aggregate Purchase Price of Purchased
Assets subject to outstanding Transactions shall not exceed the Maximum
Aggregate Purchase Price.
b. With respect to each Transaction Sellers shall give Buyer, Backup Servicer
and Custodian at least seven (7) Business Days’ prior notice of any proposed
Purchase Date (the date on which such notice is given, the “Notice Date”). On
the Notice Date, Sellers shall (i) request that Buyer enter into a Transaction
by furnishing to Buyer and Backup Servicer a Transaction Request accompanied by
a Complete Submission and (ii) deliver to Buyer, Backup Servicer and Custodian a
proposed Purchased Asset Schedule. In the event the Purchased Asset Schedule
provided by Sellers contains erroneous computer data, is not formatted properly
or the computer fields are otherwise improperly aligned, Buyer shall provide
written or electronic notice to Sellers describing such error and Sellers shall
correct the computer data, reformat the Eligible Assets or properly align the
computer fields.
c. Following receipt of a Transaction Request and a Complete Submission, Buyer
shall, as hereinafter provided, inform Sellers of its election to purchase any
Eligible Assets proposed to be sold to Buyer by Sellers hereunder. Buyer shall
have the right to review all Eligible Assets proposed to be sold to Buyer and
conduct its own due diligence investigation of such Eligible Assets as Buyer
determines. Buyer shall conduct its diligence review within the following time
frame beginning on the Business Day following receipt of the Complete
Submission: in the case of a proposed Transaction of (i) up to five (5) Eligible
Assets, ten (10) Business Days; (ii) more than five (5) but no more than
twenty-five (25) Eligible Assets, twenty (20) Business Days, and (iii) more than
twenty-five (25) Eligible Assets, a time frame to be mutually agreed upon by
Buyer and Sellers. If, with respect to any Eligible Asset, Buyer does not
respond to Sellers within the time frames specified in the preceding sentence,
Buyer shall be deemed to have elected not to purchase such Eligible Asset. Upon
completion of its review, Buyer shall in its sole discretion determine whether
to purchase such Eligible Assets and consistent with this Agreement, specify the
terms for such proposed Transaction, including the Purchase Price or Purchase
Price Increase, Purchase Price Percentage, the Asset Value, the Pricing Rate,
and the Repurchase Date for such Transaction. The terms thereof shall be set
forth in the Purchase Confirmation to be delivered to Sellers on or prior to the
Purchase Date.
d. Upon the satisfaction of the applicable conditions precedent set forth in
Section 10 hereof, all of each Seller’s interest in the Repurchase Assets shall
pass to Buyer on the Purchase Date, against the transfer of the Purchase Price
or Purchase Price Increase to Sellers. Upon transfer of the Purchased Assets to
Buyer as set forth in this Section and until termination of any related
Transactions as set forth in Sections 4 or 16 of this Agreement, ownership of
each Purchased Asset, including each document in the related Asset File and
Records, is vested in Buyer; provided that, prior to the recordation by the
Custodian as provided for in the Custodial Agreement record title in the name of
the applicable Seller to each

- 23 -



--------------------------------------------------------------------------------



 



Purchased Asset shall be retained by such Seller in trust, for the benefit of
Buyer, for the sole purpose of facilitating the servicing and the supervision of
the servicing of the Purchased Assets.
e. Upon transfer of the Mezzanine Loan Subsidiary Interests to Buyer as set
forth herein and until termination of any related Transactions as set forth
herein, ownership of the Mezzanine Loan Subsidiary Interests is vested in the
Buyer, and record title to each Mezzanine Loan shall be retained by the
Mezzanine Loan Subsidiary or a Servicer for liquidation purposes, for the
benefit of Buyer.
f. This Agreement is not a commitment by Buyer to enter into Transactions with
Sellers but rather sets forth the procedures to be used in connection with
periodic requests for Buyer to enter into Transactions with Sellers. Each Seller
hereby acknowledges that Buyer is under no obligation to agree to enter into, or
to enter into, any Transaction pursuant to this Agreement.
g. The Sellers may by written notice to the Buyer elect to request at any time
prior to the Termination Date an increase to the existing Maximum Aggregate
Purchase Price by an amount equal to $50,000,000. Such written notice shall be
delivered to the Buyer at least fifteen (15) days before the requested effective
date thereof. Such request shall only be effective (i) if there exists no
Default or Event of Default and (ii) the Sellers shall have paid to Buyer in
consideration of such increase in the existing Maximum Aggregate Purchase Price,
in Dollars, in immediately available funds, without deduction, set-off or
counterclaim, an amount equal to the product of (a) 0.125% and (b) the amount of
such increase to the Maximum Aggregate Purchase Price and (c) a fraction, the
numerator of which is the number of days remaining in the Term and the
denominator of which is the total number of days in the Term.
4. Repurchase
a. Sellers shall repurchase the related Purchased Assets from Buyer on each
related Repurchase Date. Such obligation to repurchase exists without regard to
any prior or intervening liquidation or foreclosure with respect to any
Purchased Asset (but liquidation or foreclosure proceeds received by Buyer shall
be applied to reduce the Repurchase Price for such Purchased Asset on each Price
Differential Payment Date except as otherwise provided herein). Sellers are
obligated to repurchase and take physical possession of the Purchased Assets
from Buyer or its designee (including the Custodian) at Sellers’ expense on the
related Repurchase Date. If any Purchased Asset is repurchased on any date other
than the Reset Date for such Transaction, the Sellers shall pay to the Buyer any
Breakage Costs (as defined below) relating thereto.
b. Provided that no Default or Event of Default shall have occurred and is
continuing, and Buyer has received the related Repurchase Price upon repurchase
of the Purchased Assets, Buyer agrees to release its ownership interest
hereunder

- 24 -



--------------------------------------------------------------------------------



 



in the Purchased Assets (including, the Repurchase Assets related thereto) at
the request of Sellers.
c. With respect to prepayments in full or part by the related Mortgagor or
obligor of a Purchased Asset or Mezzanine Loan, Sellers agree to (i) provide
Buyer with a copy of a report from the related Servicer indicating that such
Purchased Asset or Mezzanine Loan has been paid in full or part, (ii) pay to
Buyer the portion of the Repurchase Price payable pursuant to Paragraph 4(a)
above within one Business Day of receipt of such prepayment and (iii) provide
Buyer a notice specifying each Purchased Asset or Mezzanine Loan that has been
prepaid. With respect to Purchased Assets or Mezzanine Loan being serviced by
Third Party Servicers, any Seller or Mezzanine Loan Subsidiary, as applicable,
and Servicer shall forward all payments to the Buyer to the extent received from
the underlying obligor and Third Party Servicer. Buyer agrees to release its
ownership interest in Purchased Assets or Mezzanine Loans which have been
prepaid in full after receipt of evidence of compliance with clauses (i) through
(iii) of the immediately preceding sentence.
d. The Sellers may voluntarily repurchase Purchased Mortgage Loans or request a
Purchase Price Decrease without penalty or premium on any Business Day. If the
Sellers intends to make such a repurchase or Purchase Price Decrease, the
Sellers shall give two (2) Business Days’ prior written notice thereof to the
Buyer, designating the Purchased Assets to be repurchased or Mezzanine Loans to
be reconveyed, which notice is irrevocable if not revoked prior to the date one
(1) Business Day prior to the proposed Repurchase Date or date of the Purchase
Price Decrease. If such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, and, on receipt, such
amount shall be applied to the Repurchase Price for the designated Purchased
Assets.
e. If the Sellers repurchase, in whole or in part, Purchased Assets or causes a
Purchase Price Decrease on any day which is not the Repurchase Date or a Price
Differential Payment Date (as determined at the time the Buyer locked in the
rate of LIBOR) for such Purchased Assets, the Sellers shall indemnify the Buyer
and hold the Buyer harmless from any losses, costs and/or expenses which the
Buyer sustains or incurs arising from the reemployment of funds obtained by the
Buyer hereunder or from fees payable to terminate the deposits from which such
funds were obtained, in each case for the remainder of the applicable LIBOR
Period (“Breakage Costs”). The Buyer shall deliver to the Sellers a statement
setting forth the amount and basis of determination of any Breakage Costs in
such detail as determined in good faith by the Buyer to be adequate, it being
agreed that such statement and the method of its calculation shall be adequate
and shall be conclusive and binding upon the Sellers, absent manifest error.
f. Sellers may at any time, and from time to time, effectuate a decrease in
Purchase Price (a “Purchase Price Reduction”) by sending a Transaction Request
to the Buyer at least one (1) Business Day prior to the date that the Sellers
intend to effectuate such Purchase Price Reduction, specifying the date of the
Purchase

- 25 -



--------------------------------------------------------------------------------



 



Price Reduction (a “Purchase Price Reduction Date”). The Purchase Price
Reduction amount shall be due and payable in cash on the Purchase Price
Reduction Date specified therein. Notwithstanding the foregoing, any Purchase
Price Reduction must be in an amount not less than $1,000,000.
5. Price Differential
a. On the beginning of each LIBOR Period that a Transaction is outstanding, the
Pricing Rate shall be reset and, unless otherwise agreed, the accrued and unpaid
Price Differential shall be settled in cash on each related Price Differential
Payment Date. Two Business Days prior to the Price Differential Payment Date,
Buyer shall give Sellers written or electronic notice of the amount of the Price
Differential due on such Price Differential Payment Date. On the Price
Differential Payment Date, Sellers shall pay to Buyer (to the extent not paid on
such date through the distributions required pursuant to Sections 7(d) or 7(e)
hereof) the accrued but unpaid Price Differential and the accrued but unpaid
Administration Fee for such Price Differential Payment Date (along with any
other amounts to be paid pursuant to Section 7 and Section 34), by wire transfer
in immediately available funds.
b. If Sellers fail to pay all or part of the Price Differential by 3:00 p.m.
(New York City time) on the related Price Differential Payment Date, with
respect to any Purchased Asset, Sellers shall be obligated to pay to Buyer (in
addition to, and together with, the amount of such Price Differential) interest
on the unpaid Repurchase Price at a rate per annum equal to the Post Default
Rate until the Price Differential is received in full by Buyer.
6. Margin Maintenance.
a. If at any time the Asset Value of the Purchased Assets subject to
Transactions is less than the Purchase Price for then outstanding Transactions
(an “Asset Value Margin Deficit”), then, if such Asset Value Margin Deficit
(combined with any Concentration Limit Margin Deficit and any Pool Advance Rate
Margin Deficit) is greater than the Permitted Amount, Buyer may by notice to
Sellers require Sellers to transfer to Buyer cash or other Eligible Assets
acceptable to Buyer in its discretion in an amount at least equal to the Margin
Deficit (such requirement, an “Asset Value Margin Call”). Notwithstanding the
foregoing, in the event that Sellers dispute an Asset Value Margin Deficit
because it disagrees with Buyer’s determination of Asset Value, Buyer will enter
into good faith discussions with Sellers regarding such Asset Value Margin
Deficit so long as Sellers have already transferred to Buyer cash in an amount
at least equal to such Asset Value Margin Deficit.
b. If at any time after the Concentration Limit Trigger Date, the Concentration
Limit is exceeded (the amount of such excess, a “Concentration Limit Margin
Deficit”), then, if such Concentration Limit Margin Deficit (combined with any
Asset Value Margin Deficit and any Pool Advance Rate Margin Deficit) is greater

- 26 -



--------------------------------------------------------------------------------



 



than the Permitted Amount, Buyer may by notice to Sellers require Sellers to
transfer to Buyer cash or other Eligible Assets acceptable to Buyer in its
discretion in an amount such that the Purchased Assets would be in compliance
with such Concentration Limit (such requirement, a “Concentration Limit Margin
Call”) and the Buyer shall apply such cash to the outstanding Purchase Price of
all Purchased Assets on a weighted average, pro rata, basis in the category of
the Purchased Assets that exceeded its respective Concentration Limit.
c. If at any time after the Concentration Limit Trigger Date the Buyer
determines in its sole good faith discretion that a Pool Advance Rate Margin
Deficit exists (together with an Asset Value Margin Deficit and a Concentration
Limit Margin Deficit, a “Margin Deficit”), then, if such Pool Advance Rate
Margin Deficit (combined with any Concentration Limit Margin Deficit and any
Asset Value Margin Deficit) is greater than the Permitted Amount, Buyer may by
notice to Sellers require Sellers to transfer to Buyer cash or other Eligible
Assets acceptable to Buyer in its sole discretion in an amount such that no Pool
Advance Rate Margin Deficit exists, as determined by Buyer (such requirement, a
“Pool Advance Rate Margin Call” and together with an Asset Value Margin Call and
a Concentration Limit Margin Call a “Margin Call”) and the Buyer shall apply
such cash or other Eligible Assets to the outstanding Purchase Price of all
Purchased Assets on a weighted average, pro rata, basis.
d. Notice delivered pursuant to Section 6(a) may be given by any written means.
Any notice given before 5:00 p.m. (New York City time) on a Business Day shall
be met, and the related Margin Call satisfied, no later than 5:00 p.m. (New York
City time) on the next Business Day; notice given after 5:00 p.m. (New York City
time) on a Business Day shall be met, and the related Margin Call satisfied, no
later than 5:00 p.m. (New York City time) on the following (2) Business Days
(the foregoing time requirements for satisfaction of a Margin Call are referred
to as the “Margin Deadlines”). The failure of Buyer, on any one or more
occasions, to exercise its rights hereunder, shall not change or alter the terms
and conditions to which this Agreement is subject or limit the right of Buyer to
do so at a later date. Sellers and Buyer each agree that a failure or delay by
Buyer to exercise its rights hereunder shall not limit or waive Buyer’s rights
under this Agreement or otherwise existing by law or in any way create
additional rights for Sellers.
e. To the extent that the aggregate Asset Value of the Purchased Assets subject
to Transactions exceeds the then outstanding aggregate Purchase Price of all
Transactions (a “Margin Excess”), so long as no Margin Call, Default or Event of
Default has occurred and is continuing or will result therefrom, the Buyer
shall, upon receipt of a Transaction Request from a Seller sent at least one (1)
Business Day prior to such date, remit cash in amount equal to the lesser of
(i) the amount requested by the Sellers and (ii) such Margin Excess to Sellers.
To the extent that the Buyer remits cash to the Sellers, such cash shall be
additional Purchase Price with respect to the Transactions, subject in all
respects to the Maximum Aggregate Purchase Price.

- 27 -



--------------------------------------------------------------------------------



 



f. Buyer shall not be obligated to remit an amount requested pursuant to a
request for Margin Excess which (i) Buyer determines is based on erroneous
information or would result in a Transaction other than in accordance with the
terms of this Repurchase Agreement, (ii) does not reflect the current
determination of Asset Value as provided in the definition thereof or
(iii) exceeds the Maximum Aggregate Purchase Price.
7. Income Payments
a. The Securities Account shall be established by the Servicer in accordance
with the terms and conditions of the Control Account Agreement concurrently with
the execution and delivery of this Agreement by Sellers and Buyer. Buyer shall
have sole dominion and control over the Securities Account. All Income (other
than amounts deposited in escrow accounts pursuant to the Servicing Agreement)
in respect of the Purchased Assets and any payments in respect of associated
Interest Rate Protection Agreements, as well as any interest received from the
reinvestment of such Income, shall be deposited into the Securities Account
within two (2) Business Days of receipt by Servicer and shall be remitted by
Servicer from the Securities Account in accordance with this Agreement and the
Servicing Agreement. All such Income shall be held in trust for Buyer, shall
constitute the property of Buyer and once deposited into the Securities Account
shall not be commingled with other property of any Seller, any Affiliate of any
Seller, or Servicer. Servicer shall have the right at all times, subject to the
provisions of the Control Account Agreement, to access and remove funds in the
Securities Account to the extent permitted by the Servicing Agreement. Such
amounts may be invested in Permitted Investments that mature on the succeeding
Price Differential Payment Date.
b. Servicer shall deposit all Income (other than amounts deposited in escrow
accounts), derived from the Purchased Assets, whether constituting collections
thereon or proceeds of sale thereof, into the Securities Account within two (2)
Business Days of receipt by Servicer.
c. In addition, with respect to each Purchased Asset, Sellers shall deliver to
the Custodian an instruction letter from Buyer, signed by the Servicer, with
respect to such Purchased Asset, instructing the Servicer, as applicable, to
remit all sums required to be remitted to the holder of such Purchased Asset
under the loan documents to the Securities Account or as otherwise directed in a
written notice signed by Buyer. Upon the occurrence of an Event of Default,
Buyer may deliver such instruction letter to the Servicer. With respect to Third
Party Servicers, the parties shall comply with Section 12(d) hereof.
d. Unless an Event of Default shall have occurred, all Balloon Payments and
Principal Prepayments deposited into the Securities Account shall, after notice
to Buyer, be applied by Buyer on the date of such deposit or, if such deposit is
made after 3:00 p.m. (New York time), on the following Business Day, to reduce
the Purchase Price of the related Purchased Asset by an amount equal to the
lesser of

- 28 -



--------------------------------------------------------------------------------



 



(i) the amount of such payment and (ii) the Purchase Price of the related
Purchased Asset. The balance of such Balloon Payments and Principal Prepayments
in excess of the Repurchase Price of the related Purchased Asset shall be paid
to Sellers on such date.
e. Funds deposited in the Securities Account during any LIBOR Period (except as
provided in Section 7(d) above) shall be held therein until the next Price
Differential Payment Date. On or before 3:00 p.m. (New York time) on the day
prior to the Price Differential Payment Date, Servicer shall deliver to Buyer
and the Bank a Distribution Worksheet. Subject to the terms of the Control
Account Agreement, Sellers or Servicer shall withdraw any funds on deposit in
the Securities Account and distribute such funds as follows:
     (1) first, to Buyer in payment of any accrued and unpaid Price Differential
to the extent not paid by Sellers to Buyer pursuant to Section 5;
     (2) second, to Buyer in payment of any accrued and unpaid Administration
Fee to the extent not paid by Sellers and Buyer pursuant to Section 5;
     (3) third, without limiting the rights of Buyer under Section 6 of this
Agreement, to Buyer, in the amount of any unpaid Margin Deficit;
     (4) fourth, to Buyer in reduction of the Purchase Price of each Purchased
Asset, the full amount of any payments of principal or other invested amount
received on or with respect to such Purchased Asset;
     (5) fifth, to the payment of all other costs and fees payable to Buyer
pursuant to this Agreement; and
     (6) sixth, any remainder shall be paid to Sellers.
f. Notwithstanding the preceding provisions, if an Event of Default shall have
occurred hereunder, all funds in the Securities Account shall be withdrawn and
applied:
     (1) first, in the same order of priority as Sections (e)(1), (2), (3) and
(4) above;
     (2) second, to reduction of the Repurchase Price until reduced to zero;
     (3) third, to payment of all costs and fees and any other Obligations
payable to Buyer pursuant to this Agreement; and
     (4) fourth, any remainder shall be paid to Sellers.

- 29 -



--------------------------------------------------------------------------------



 



g. Buyer shall offset against the accrued and outstanding Price Differential all
Price Differential payments actually received by Buyer pursuant to Section 5,
excluding the portion in excess of the Pricing Rate with respect to any amounts
paid pursuant to any Price Differential payments made at the Post Default Rate.
8. Security Interest
a. Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, each Seller hereby pledges to Buyer as security for the performance by
such Seller of its Obligations and hereby grants, assigns and pledges to Buyer a
fully perfected first priority security interest in the Purchased Assets, the
Records, and all related servicing rights, the Program Agreements (to the extent
such Program Agreements and any Seller’s right thereunder relate to the
Purchased Assets), any Property relating to the Purchased Assets, all insurance
policies and insurance proceeds relating to any Purchased Asset or the related
Mortgaged Property, including, but not limited to, any payments or proceeds
under any related primary insurance, hazard insurance and, Income, the
Securities Account, Interest Rate Protection Agreements, Loan Security
Agreements, accounts (including any interest of any Seller in escrow accounts)
and any other contract rights, instruments, accounts, payments, rights to
payment (including payments of interest or finance charges) general intangibles
and other assets relating to the Purchased Assets (including, without
limitation, any other accounts) or any interest in the Purchased Assets, and any
proceeds (including the related securitization proceeds) and distributions with
respect to any of the foregoing and any other property, rights, title or
interests as are specified on a Transaction Request and/or Trust Receipt, in all
instances, whether now owned or hereafter acquired, now existing or hereafter
created (collectively, the “Repurchase Assets”). Sellers agree to execute,
deliver and/or file such documents and perform such acts as may be reasonably
necessary to fully perfect Buyer’s security interest created hereby.
Furthermore, each Seller hereby authorizes the Buyer to file financing
statements relating to the Repurchase Assets, as the Buyer, at its option, may
deem appropriate. The Sellers shall pay the filing costs for any financing
statement or statements prepared pursuant to this Section.
b. The parties acknowledge and agree that the Mezzanine Loan Subsidiary
Interests constitute “general intangibles” (as defined in Section 9-102(a)(42)
of the Uniform Commercial Code); and each Seller therefore covenants and agrees
that (a) the Mezzanine Loan Subsidiary Interests are not and will not be dealt
in or traded on securities exchanges or securities markets, (b) the terms of the
Mezzanine Loan Subsidiary Interests do not and will not provide that they are
securities governed by the Uniform Commercial Code and (c) the Mezzanine Loan
Subsidiary Interests are not and will not be investment company securities
within the meaning of Section 8 103 of the Uniform Commercial Code.
If any Seller shall, as a result of its interest in the Mezzanine Loan
Subsidiary Interests, becomes entitled to receive or shall receive any
certificate evidencing any limited liability company

- 30 -



--------------------------------------------------------------------------------



 



interest or other equity interest, any option rights, or any equity interest in
Mezzanine Loan Subsidiary , whether in addition to, in substitution for, as a
conversion of, or in exchange for the Mezzanine Loan Subsidiary Interests, or
otherwise in respect thereof, such Seller shall accept the same as the Buyer’s
agent, hold the same in trust for the Buyer and deliver the same forthwith to
the Buyer in the exact form received, duly endorsed by such Seller to the Buyer,
if required, together with an undated transfer power, if required, covering such
certificate duly executed in blank, to be held by the Buyer subject to the terms
hereof as additional security for the Obligations. Any sums paid upon or in
respect of the Mezzanine Loan Subsidiary Interests upon the liquidation or
dissolution of Mezzanine Loan Subsidiary shall be paid over to the Buyer as
additional security for any outstanding Obligations. If following the occurrence
and during the continuation of an Event of Default any sums of money or property
so paid or distributed in respect of the Mezzanine Loan Subsidiary Interests
shall be received by Sellers, Sellers shall, until such money or property is
paid or delivered to the Buyer, hold such money or property in trust for the
Buyer segregated from other funds of Sellers, as additional security for the
Obligations.
Unless an Event of Default shall have occurred and be continuing, Sellers shall
be permitted to receive all cash dividends or other cash distributions paid in
respect of the Mezzanine Loan Subsidiary Interests and to exercise all voting
and member rights with respect to the Mezzanine Loan Subsidiary Interests;
provided, however, that no vote shall be cast or member right exercised or other
action taken which would impair the Mezzanine Loan Subsidiary Interests or which
would be inconsistent with or result in a violation of any provision of this
Repurchase Agreement. Without the prior consent of the Buyer, Sellers will not
(i) vote to enable, or take any other action to permit Mezzanine Loan Subsidiary
to issue any membership interests of any nature or to issue any other membership
interests convertible into or granting the right to purchase or exchange for any
membership interests of Mezzanine Loan Subsidiary, or (ii) sell, assign,
transfer, exchange or otherwise dispose of, or grant any option with respect to,
the Mezzanine Loan Subsidiary Interests or (iii) create, incur or permit to
exist any Lien or option in favor of, or any claim of any Person with respect
to, the Mezzanine Loan Subsidiary Interests, or any interest therein, except for
the Lien provided for by this Repurchase Agreement, or (iv) enter into any
agreement (other than the Limited Liability Company Agreement and this
Repurchase Agreement) or undertaking restricting the right or ability of Sellers
to sell, assign or transfer any of the Mezzanine Loan Subsidiary Interests.
The Sellers agree to pay, and to save the Buyer harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Mezzanine Loan Subsidiary Interests.
c. The Buyer, Sellers and Mezzanine Loan Subsidiary each hereby agrees that in
order to further secure each Seller’s Obligations hereunder, each Seller and
Mezzanine Loan Subsidiary each hereby pledges to Buyer as security for the
performance by each Seller of its Obligations and hereby grants, assigns and
pledges to Buyer a security interest in the Mezzanine Loans, the Records related
to such Mezzanine Loans, and all related servicing rights, the Program
Agreements (to the extent such Program Agreements and any Seller’s right
thereunder relate to the Mezzanine Loans), any Property relating to the
Mezzanine

- 31 -



--------------------------------------------------------------------------------



 



Loans, all insurance policies and insurance proceeds relating to any Mezzanine
Loans or the related Mortgaged Property, including, but not limited to, any
payments or proceeds under any related primary insurance, hazard insurance and,
Income, accounts (including any interest of Mezzanine Loans in escrow accounts)
and any other contract rights, instruments, accounts, payments, rights to
payment (including payments of interest or finance charges) general intangibles
and other assets relating to the Mezzanine Loans (including, without limitation,
any other accounts) or any interest in the Mezzanine Loans, and any proceeds
(including the related securitization proceeds) and distributions with respect
to any of the foregoing, in all instances, whether now owned or hereafter
acquired, now existing or hereafter created (collectively, the “Mezzanine Loan
Assets”). All Mezzanine Loan Assets shall be deemed to be part of the Repurchase
Assets. Sellers agree to execute, deliver and/or file such documents and perform
such acts as may be reasonably necessary to fully perfect Buyer’s security
interest created hereby. Furthermore, each Seller hereby authorizes the Buyer to
file financing statements relating to the Mezzanine Loan Assets, as the Buyer,
at its option, may deem appropriate. Sellers shall pay the filing costs for any
financing statement or statements prepared pursuant to this paragraph. The
foregoing paragraph is intended to constitute a security agreement or other
arrangement or other credit enhancement related to the Agreement and
transactions hereunder as defined under Section 101(47)(v) of the Bankruptcy
Code.
d. The parties acknowledge and agree that the Mezzanine Loan Subsidiary is
acquiring the Mezzanine Loans subject to and subordinate to Buyer’s security
interest.
9. Payment and Transfer
          Unless otherwise mutually agreed in writing, all transfers of funds to
be made by Sellers hereunder shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to Buyer at the following
account maintained by Buyer: Account No. 066213630, ABA No. 021000021, Name of
Bank: JPMorgan Chase, Bank City and State: New York, NY, Acct Name: Column
Financial, Inc. or such other account as Buyer shall specify to Sellers in
writing. Each Seller acknowledges that it has no rights of withdrawal from the
foregoing account. All Purchased Assets transferred by one party hereto to the
other party shall be in the case of a purchase by Buyer in suitable form for
transfer or shall be accompanied by duly executed instruments of transfer or
assignment in blank and such other documentation as Buyer may reasonably
request. All Purchased Assets shall be evidenced by a Trust Receipt. Any
Repurchase Price received by Buyer after 2:00 p.m. (New York City time) shall be
deemed received on the next succeeding Business Day.
10. Conditions Precedent
a. Initial Transaction. As conditions precedent to the initial Transaction,
Buyer shall have received on or before the day of such initial Transaction the
following, in form and substance satisfactory to Buyer and duly executed by each
Seller, Guarantors, Mezzanine Loan Subsidiary and each other party thereto:

- 32 -



--------------------------------------------------------------------------------



 



     (1) Program Agreements. The Program Agreements (including without
limitation the Guaranty and a Custodial Agreement in a form acceptable to Buyer)
duly executed and delivered by the parties thereto and being in full force and
effect, free of any modification, breach or waiver.
     (2) Security Interest. Evidence that all other actions necessary or, in the
opinion of Buyer, desirable to perfect and protect Buyer’s interest in the
Purchased Assets and other Repurchase Assets have been taken, including, without
limitation, duly authorized and filed Uniform Commercial Code financing
statements on Form UCC-1.
     (3) Organizational Documents. A certificate of the corporate secretary of
each of Sellers, Guarantors, and Mezzanine Loan Subsidiary substantially in the
form of Exhibit G hereto, attaching certified copies of Sellers’, Guarantors’
and Mezzanine Loan Subsidiary’s organizational documents and resolutions
approving the Program Agreements and transactions thereunder (either
specifically or by general resolution) and all documents evidencing other
necessary corporate action or governmental approvals as may be required in
connection with the Program Agreements.
     (4) Good Standing Certificate. A certified copy of a good standing
certificate from the jurisdiction of organization of Sellers, Guarantors and
Mezzanine Loan Subsidiary, dated as of no earlier than the date 10 Business Days
prior to the Purchase Date with respect to the initial Transaction hereunder.
     (5) Incumbency Certificate. An incumbency certificate of the corporate
secretary of each of Sellers, Guarantors and Mezzanine Loan Subsidiary,
certifying the names, true signatures and titles of the representatives duly
authorized to request transactions hereunder and to execute the Program
Agreements.
     (6) Opinions of Counsel. An opinion of Sellers’, Guarantors’ and Mezzanine
Loan Subsidiary’s counsel, in form and substance substantially as set forth in
Exhibit F attached hereto.
     (7) Fees. Payment of any fees due to Buyer hereunder, including the
Facility Fee.
     (8) Insurance. Evidence that Sellers or Guarantors have added Buyer as an
additional loss payee under the Sellers’ Fidelity Insurance.
b. All Transactions. The obligation of Buyer to enter into each Transaction
pursuant to this Agreement is subject to the following conditions precedent:
     (1) Due Diligence Review. Without limiting the generality of Sections 3(c)
and 36 hereof, Buyer shall have completed, to its satisfaction, its due
diligence review of the related Eligible Assets, Sellers, Guarantors, Mezzanine
Loan Subsidiary and the Servicer.

- 33 -



--------------------------------------------------------------------------------



 



          (2) Transaction Documents. Buyer or its designee shall have received
on or before the day of such Transaction (unless otherwise specified in this
Agreement) the following, in form and substance satisfactory to Buyer and (if
applicable) duly executed:
     (a) A Transaction Request delivered pursuant to Section 3(c) hereof and a
Purchase Confirmation;
     (b) The Trust Receipt or Table Funded Trust Receipt;
     (c) The Closing Data Tape;
     (d) Such certificates, opinions of counsel or other documents as Buyer may
reasonably request.
          (3) Asset File.
     (a) On or before each Purchase Date with respect to each Closed Asset,
Sellers shall deliver or cause to be delivered to Buyer or its designee
(initially, the Custodian) the Custodial Delivery Letter in the form attached
hereto as Exhibit D. In connection with each sale, transfer, conveyance and
assignment of a Closed Asset, on or prior to each Purchase Date with respect to
such Closed Asset, Sellers shall deliver or cause to be delivered and released
to the Custodian the documents set forth in the Asset File, pertaining to each
of the Closed Assets identified in the Custodial Delivery Letter delivered
therewith.
     (b) With respect to each Table Funded Purchased Asset, the Sellers shall
cause the Bailee to deliver to the Custodian with a copy to the Buyer no later
than 11:00 a.m. on the Purchase Date by facsimile or by other electronic means
acceptable to the parties the related Basic Mortgage Asset Documents, the
insured closing letter (if any), the escrow instructions (if any), a fully
executed Bailee Agreement, a Bailee’s Trust Receipt issued by the Bailee
thereunder and such other evidence satisfactory to the Buyer in its discretion
that all documents necessary to effect a transfer of the Table Funded Purchased
Assets to the Buyer have been delivered to Bailee. With respect to each Table
Funded Purchased Asset, the Custodian shall deliver to the Buyer a Table Funded
Trust Receipt no later than 1:00 p.m. on the Purchase Date, which documents
shall be acceptable to the Buyer in its sole discretion. In the case of a Table
Funded Purchased Asset, Sellers shall deliver or cause to be delivered and
released to the Custodian the documents set forth in the Asset File pertaining
to the Table Funded Purchased Assets identified in the Custodial Delivery Letter
delivered therewith within three (3) Business Days following the applicable
Purchase Date, and on the second (2nd) Business Day following the Custodian’s
receipt of the Asset File, the Custodian shall deliver to the Buyer a Trust
Receipt certifying its receipt of the documents required to be delivered
pursuant to the Custodial Agreement, together with a Purchased Asset Schedule
and exception report relating to the Basic Mortgage Asset Documents, with any
exceptions identified by the Custodian as of

- 34 -



--------------------------------------------------------------------------------



 



the date and time of delivery of such Purchased Asset Schedule and exception
report.
     (4) No Default. No Termination Event, Default or Event of Default shall
have occurred and be continuing;
     (5) Requirements of Law. Buyer shall not have determined that the
introduction of or a change in any Requirement of Law or in the interpretation
or administration of any Requirement of Law applicable to Buyer has made it
unlawful, and no Governmental Authority shall have asserted that it is unlawful,
for Buyer to enter into Transactions with a Pricing Rate based on LIBOR.
     (6) Representations and Warranties. Both immediately prior to the related
Transaction and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by each Seller in each Program
Agreement shall be true, correct and complete on and as of such Purchase Date in
all material respects with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).
     (7) Minimum Amount. Each Eligible Asset subject to a Transaction Request
shall be for a Purchase Price not less than $2,000,000.
     (8) Maximum Amount. Each Eligible Asset that is a Commercial Mortgage Loan
subject to a Transaction Request shall be for a Purchase Price less than or
equal to $60 million. Each Eligible Asset other than a Commercial Mortgage Loan
subject to a Transaction Request shall be for a Purchase Price less than or
equal to $40 million.
     (9) Material Adverse Change. None of the following shall have occurred
and/or be continuing:
     (a) an event or events shall have occurred in the good faith determination
of Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by mortgage loans or
securities or an event or events shall have occurred resulting in Buyer not
being able to finance Purchased Assets through the “repo market” or “lending
market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events; or
     (b) an event or events shall have occurred resulting in the effective
absence of a “securities market” for securities backed by mortgage loans or an
event or events shall have occurred resulting in Buyer not being able to sell
securities backed by mortgage loans at prices which would have been reasonable
prior to such event or events; or
     (c) there shall have occurred a material adverse change in the financial
condition of Buyer which affects (or can reasonably be expected to affect)

- 35 -



--------------------------------------------------------------------------------



 



materially and adversely the ability of Buyer to fund its obligations under this
Agreement.
     (10) Notice to Borrowers. The Sellers shall deliver to the Backup Servicer
a completed and signed Notice to Borrower, substantially in the form of
Exhibit N hereto, with respect to each Purchased Asset subject to a Transaction.
c. Transaction Request. Each Transaction Request delivered by a Seller hereunder
shall constitute a certification by the Sellers that all the conditions set
forth in Section 10(b) (other than clause (9) thereof) have been satisfied (both
as of the date of such notice or request and as of the date of such purchase).
Each Purchase Confirmation, together with this Agreement, shall be evidence of
the terms of the Transaction(s) covered thereby unless specific objection is
made no less than two (2) Business Days after the date thereof and Sellers’
acceptance of the related proceeds shall constitute Sellers’ agreement to the
terms of such Purchase Confirmation. An objection sent by a Seller with respect
to any Purchase Confirmation (as to which such Seller has not accepted or has
returned the related proceeds) must state specifically that the writing is an
objection, must specify the provision(s) of such Purchase Confirmation being
objected to by such Seller, must set forth such provision(s) in the manner that
such Seller believes such provisions should be stated, and must be received by
Buyer no more than two (2) Business Days after such Purchase Confirmation is
received by Seller.
11. Program; Costs
a. Sellers shall reimburse Buyer for any of Buyer’s reasonable out-of-pocket
costs, including due diligence review costs and reasonable attorney’s fees,
incurred by Buyer in determining the acceptability to Buyer of any Eligible
Assets. Sellers shall also pay, or reimburse Buyer if Buyer shall pay, any
termination fee, which may be due any servicer. Sellers shall pay the fees and
expenses of Buyer’s counsel in connection with the Program Agreements. Legal
fees for any subsequent amendments to this Agreement or related documents shall
be borne by Sellers. Sellers shall pay ongoing custodial and bank fees and
expenses and any other ongoing fees and expenses under any other Program
Agreement.
b. If Buyer determines that, due to the introduction of, any change in, or the
compliance by Buyer with (i) any eurocurrency reserve requirement or (ii) the
interpretation of any law, regulation or any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), there shall be an increase in the cost to Buyer in engaging in the present
or any future Transactions, then Sellers agree to pay to Buyer, from time to
time, upon demand by Buyer (with a copy to Custodian) the actual cost of
additional amounts as specified by Buyer to compensate Buyer for such increased
costs.

- 36 -



--------------------------------------------------------------------------------



 



c. With respect to any Transaction, Buyer may conclusively rely upon, and shall
incur no liability to any Seller in acting upon, any request or other
communication that Buyer reasonably believes to have been given or made by a
person authorized to enter into a Transaction on a Seller’s behalf, whether or
not such person is listed on the certificate delivered pursuant to
Section 10(a)(5) hereof. In each such case, each Seller hereby waives the right
to dispute Buyer’s record of the terms of the Purchase Confirmation, request or
other communication.
d. Notwithstanding the assignment of the Program Agreements with respect to each
Purchased Asset to Buyer, each Seller agrees and covenants with Buyer to enforce
diligently Sellers’ rights and remedies set forth in the Program Agreements.
e. Any payments made by any Seller, any Guarantor or Mezzanine Loan Subsidiary
to Buyer shall be free and clear of, and without deduction or withholding for,
any taxes; provided, however, that if such payer shall be required by law to
deduct or withhold any taxes from any sums payable to Buyer, then such payer
shall (A) make such deductions or withholdings and pay such amounts to the
relevant authority in accordance with applicable law, (B) pay to Buyer the sum
that would have been payable had such deduction or withholding not been made,
and (C) at the time Price Differential is paid, pay to Buyer all additional
amounts as specified by Buyer to preserve the after-tax yield Buyer would have
received if such tax had not been imposed, and otherwise indemnify Buyer for any
such taxes imposed.
12. Servicing
a. Sellers and Buyer shall contract with Servicer to service the Purchased
Assets pursuant to the Servicing Agreement, consistent with the degree of skill
and care that Servicer customarily requires with respect to similar Purchased
Assets owned or managed by it and in accordance with Accepted Servicing
Practices. The Servicing Agreement shall require, inter alia, that: Servicer
(i) comply with all applicable federal, state and local laws and regulations,
(ii) maintain all state and federal licenses necessary for it to perform its
servicing responsibilities hereunder and (iii) not impair the rights of Buyer in
any Purchased Assets or any payment thereunder. In addition, the Servicing
Agreement shall require that the Servicer deposit all collections of Income
(other than amounts deposited in escrow accounts pursuant to the Servicing
Agreement) received by Servicer on account of the Purchased Assets in the
Securities Account no later than two Business Days following receipt. On the
Reporting Date the Servicer shall deliver all servicing and account information
it receives with respect to the Purchased Assets (including the Servicing
Report) to the Backup Servicer.
b. Upon the occurrence of any of (i) an Event of Default hereunder or (ii) an
event of default under the Servicing Agreement (beyond any applicable notice and
cure period), Buyer shall have the right to (i) immediately terminate the
Servicer’s right to service the Purchased Assets without payment of any penalty

- 37 -



--------------------------------------------------------------------------------



 



or termination fee and (ii) send or instruct the Backup Servicer to send a
Irrevocable Instruction Letter to each Mortgagor or payor related to the
Purchased Assets. Sellers and Servicer shall cooperate in transferring the
servicing of the Purchased Assets to a successor servicer appointed by Buyer in
its sole discretion.
c. If any Seller should discover that, for any reason whatsoever, Servicer or
any entity responsible for managing or servicing any Purchased Assets has failed
to perform in all material respects any of the obligations of such entities with
respect to the Purchased Assets, or that an event of default under the Servicing
Agreement has occurred, Sellers shall promptly notify Buyer.
d. In the event that the Servicer is a master servicer of a Purchased Asset
which is serviced by a Third Party Servicer, the Sellers shall provide promptly
to Buyer a Servicer Notice addressed to and agreed to by the Third Party
Servicer of the related Purchased Assets, advising such Third Party Servicer of
such matters as Buyer may reasonably request, including, without limitation,
recognition by the master servicer of Buyer’s interest in such Purchased Assets
and the Third Party Servicer’s agreement that upon receipt of notice of an Event
of Default from Buyer, it will follow the instructions of Buyer with respect to
the Purchased Assets and any related Income with respect thereto.
e. Sellers shall not employ sub-servicers (other than the Servicer or Affiliates
thereof or Third Party Servicers) to service the Purchased Assets without the
prior written approval of Buyer, which such approval shall not be unreasonably
withheld. If the Purchased Assets are serviced, in whole or in part, by a
sub-servicer (i) Servicer shall nevertheless remain primarily liable to Buyer
for the servicing of the Purchased Assets under the Servicing Agreement; and
(ii) any agreement with a subservicer shall entitle Buyer to terminate such
subservicer without fee or penalty in the event that Servicer is replaced.
f. Upon the occurrence and continuance of, but not prior to, an Event of Default
hereunder the Buyer shall inform the Backup Servicer that an Event of Default
has occurred and shall instruct the Backup Servicer to deliver a Notice to
Borrower with respect to each Purchased Asset subject to a Transaction.
13. Representations and Warranties.
a. Each of each Seller, each Guarantor and Mezzanine Loan Subsidiary represents
and warrants to Buyer as of the date hereof and as of each Purchase Date for any
Transaction that:
     (1) Sellers, Guarantors and Mezzanine Loan Subsidiary Existence. Arbor
Realty SR, Inc. has been duly organized and is validly existing as a corporation
in good standing under the laws of the State of Maryland. Arbor TRS Holding
Company Inc. has been duly organized and is validly existing as a corporation in
good standing under the laws of the State of Delaware. Mezzanine Loan Subsidiary
has been duly organized and is validly existing as a limited

- 38 -



--------------------------------------------------------------------------------



 



liability company in good standing under the laws of the State of Delaware.
Arbor Realty Trust Inc. has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Maryland. Arbor
Realty Limited Partnership has been duly organized and is validly existing as a
limited partnership in good standing under the laws of the State of Delaware.
     (2) Licenses. Each of each Seller, each Guarantor and Mezzanine Loan
Subsidiary is duly licensed or is otherwise qualified in each jurisdiction in
which it transacts business for the business which it conducts and is not in
default of any applicable federal, state or local laws, rules and regulations
unless, in either instance, the failure to take such action is not reasonably
likely (either individually or in the aggregate) to cause a Material Adverse
Effect and is not in default of such state’s applicable laws, rules and
regulations. Each of each Seller, each Guarantor and Mezzanine Loan Subsidiary
has the requisite power and authority and legal right to originate and purchase
Eligible Assets (as applicable) and to own, sell and grant a lien on all of its
right, title and interest in and to the Eligible Assets, and to execute and
deliver, engage in the transactions contemplated by, and perform and observe the
terms and conditions of, this Agreement, each Program Agreement and any
Transaction Request or Purchase Confirmation.
     (3) Power. Each of each Seller, each Guarantor and Mezzanine Loan
Subsidiary has all requisite corporate or other power, and has all governmental
licenses, authorizations, consents and approvals necessary to own its assets and
carry on its business as now being or as proposed to be conducted, except where
the lack of such licenses, authorizations, consents and approvals would not be
reasonably likely to have a Material Adverse Effect.
     (4) Due Authorization. Each of each Seller, each Guarantor and Mezzanine
Loan Subsidiary has all necessary corporate or other power, authority and legal
right to execute, deliver and perform its obligations under each of the Program
Agreements, as applicable. This Agreement, any Transaction Request, Purchase
Confirmation and the Program Agreements have been (or, in the case of Program
Agreements and any Transaction Request, Purchase Confirmation not yet executed,
will be) duly authorized, executed and delivered by each Seller, each Guarantor
and Mezzanine Loan Subsidiary, all requisite or other corporate action having
been taken, and each is valid, binding and enforceable against each Seller, each
Guarantor and Mezzanine Loan Subsidiary in accordance with its terms except as
such enforcement may be affected by bankruptcy, by other insolvency laws, or by
general principles of equity.
     (5) Financial Statements. ART has heretofore furnished to Buyer a copy of
(a) its consolidated balance sheet and the consolidated balance sheets of its
consolidated Subsidiaries for the fiscal year of ART ended December 31, 2005 and
the related consolidated statements of income and retained earnings and of cash
flows for ART and its consolidated Subsidiaries for such fiscal year, setting
forth in each case in comparative form the figures for the previous year, with
the

- 39 -



--------------------------------------------------------------------------------



 



opinion thereon of Ernst & Young LLP and (b) its consolidated balance sheet and
the consolidated balance sheets of its consolidated Subsidiaries for the
quarterly fiscal periods of ART ended March 31, 2006 and June 30, 2006 and the
related consolidated statements of income and retained earnings and of cash
flows for ART and its consolidated Subsidiaries for such quarterly fiscal
periods, setting forth in each case in comparative form the figures for the
previous year. All such financial statements are complete and correct and fairly
present, in all material respects, the consolidated financial condition of ART
and its Subsidiaries and the consolidated results of their operations as at such
dates and for such fiscal periods, all in accordance with GAAP applied on a
consistent basis. Since December 31, 2005, there has been no material adverse
change in the consolidated business, operations or financial condition of ART
and its consolidated Subsidiaries taken as a whole from that set forth in said
financial statements nor is ART aware of any state of facts which (with notice
or the lapse of time) would or could result in any such material adverse change.
ART has, on the date of the statements delivered pursuant to this Section (the
“Statement Date”) no liabilities, direct or indirect, fixed or contingent,
matured or unmatured, known or unknown, or liabilities for taxes, long-term
leases or unusual forward or long-term commitments not disclosed by, or reserved
against in, said balance sheet and related statements, and at the present time
there are no material unrealized or anticipated losses from any loans, advances
or other commitments of ART except as heretofore disclosed to Buyer in writing.
     (6) Event of Default. There exists no Event of Default under Section 15(b)
hereof, which default gives rise to a right to accelerate indebtedness as
referenced in Section 15(b) hereof, under any mortgage, borrowing agreement or
other instrument or agreement pertaining to indebtedness for borrowed money or
to the repurchase of mortgage loans or securities.
     (7) Solvency. Each of each Seller, each Guarantor and Mezzanine Loan
Subsidiary is solvent and will not be rendered insolvent by any Transaction and,
after giving effect to such Transaction, will not be left with an unreasonably
small amount of capital with which to engage in its business. Neither any
Seller, any Guarantor or Mezzanine Loan Subsidiary intends to incur, nor
believes that it has incurred, debts beyond its ability to pay such debts as
they mature and is not contemplating the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of such entity
or any of its assets. The amount of consideration being received by Sellers upon
the sale of the Purchased Assets to Buyer constitutes reasonably equivalent
value and fair consideration for such Purchased Assets. Neither any Seller, any
Guarantor or Mezzanine Loan Subsidiary is transferring any Purchased Assets with
any intent to hinder, delay or defraud any of its creditors.
     (8) No Conflicts. The execution, delivery and performance by each of each
Seller, each Guarantor and Mezzanine Loan Subsidiary of this Agreement, any
Transaction Request or Purchase Confirmation hereunder and the

- 40 -



--------------------------------------------------------------------------------



 



Program Agreements do not conflict with any term or provision of the certificate
of incorporation or by laws of any Seller, any Guarantor or Mezzanine Loan
Subsidiary or any law, rule, regulation, order, judgment, writ, injunction or
decree applicable to any Seller, any Guarantor or Mezzanine Loan Subsidiary of
any court, regulatory body, administrative agency or governmental body having
jurisdiction over any Seller, any Guarantor or Mezzanine Loan Subsidiary, which
conflict would have a Material Adverse Effect and will not result in any
violation of any such mortgage, instrument, agreement or obligation to which any
Seller, any Guarantor or Mezzanine Loan Subsidiary is a party.
     (9) True and Complete Disclosure. All information, reports, exhibits,
schedules, financial statements or certificates of each Seller, each Guarantor,
Mezzanine Loan Subsidiary, or any Affiliate thereof or any of their officers
furnished or to be furnished to Buyer in connection with the initial or any
ongoing due diligence of Sellers, Guarantors, Mezzanine Loan Subsidiary, or any
Affiliate or officer thereof, negotiation, preparation, or delivery of the
Program Agreements are true and complete and do not omit to disclose any
material facts necessary to make the statements herein or therein, in light of
the circumstances in which they are made, not misleading. All financial
statements have been prepared in accordance with GAAP.
     (10) Approvals. No consent, approval, authorization or order of,
registration or filing with, or notice to any governmental authority or court is
required under applicable law in connection with the execution, delivery and
performance by any Seller, any Guarantor or Mezzanine Loan Subsidiary of this
Agreement, any Transaction Request, Purchase Confirmation and the Program
Agreements.
     (11) Litigation. Except as disclosed in writing prior to the related
Purchase Date, there is no action, proceeding or investigation pending with
respect to which any Seller, any Guarantor, or Mezzanine Loan Subsidiary has
received service of process or, to the best of any Seller’s, any Guarantor’s or
Mezzanine Loan Subsidiary’s knowledge threatened against it before any court,
administrative agency or other tribunal (A) asserting the invalidity of this
Agreement, any Transaction, Transaction Request, Purchase Confirmation or any
Program Agreement, (B) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, any Transaction Request, Purchase
Confirmation or any Program Agreement, (C) makes a claim individually in an
amount greater than $1,000,000 or in an aggregate amount greater than
$5,000,000, (D) which requires filing with the Securities and Exchange
Commission in accordance with the 1934 Act or any rules thereunder or (E) which
might materially and adversely affect the validity of the Mortgage Loans or the
performance by it of its obligations under, or the validity or enforceability
of, this Agreement, any Transaction Request, Purchase Confirmation or any
Program Agreement.

- 41 -



--------------------------------------------------------------------------------



 



     (12) Material Adverse Change. There has been no material adverse change in
the business, operations, financial condition, properties or prospects of any
Seller, any Guarantor, Mezzanine Loan Subsidiary or their Affiliates since the
date set forth in the most recent financial statements supplied to Buyer.
     (13) Ownership. Upon payment of the Purchase Price and the filing of the
financing statement and delivery of the Asset Files to the Custodian and the
Custodian’s receipt of the related Purchased Asset Schedule, Buyer shall become
the sole owner of the Purchased Assets and related Repurchase Assets, free and
clear of all liens and encumbrances.
     (14) Taxes. Each Seller, each Guarantor, Mezzanine Loan Subsidiary and
their Subsidiaries have timely filed all tax returns that are required to be
filed by them and have paid all taxes, except for any such taxes as are being
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been provided. The
charges, accruals and reserves on the books of Sellers, Guarantors, Mezzanine
Loan Subsidiary and their Subsidiaries in respect of taxes and other
governmental charges are, in the opinion of Sellers or Guarantors or Mezzanine
Loan Subsidiary, as applicable, adequate.
     (15) Investment Company. Neither any Seller, any Guarantor, Mezzanine Loan
Subsidiary nor any of their Subsidiaries is an “investment company”, or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
     (16) Chief Executive Office; Jurisdiction of Organization. On the Effective
Date, Arbor Realty SR, Inc.’s chief executive office, is, and has been, located
at 333 Earle Ovington Boulevard, Uniondale, New York 11553. On the Effective
Date, Arbor Realty SR, Inc.’s jurisdiction of organization is Maryland. On the
Effective Date, Arbor TRS Holding Company Inc.’s chief executive office, is, and
has been, located at 333 Earle Ovington Boulevard, Uniondale, New York 11553. On
the Effective Date, Arbor TRS Holding Company Inc.’s jurisdiction of
organization is Delaware. On the Effective Date, Mezzanine Loan Subsidiary’s
chief executive office, is, and has been, located at 333 Earle Ovington
Boulevard, Uniondale, New York 11553. On the Effective Date, Mezzanine Loan
Subsidiary’s jurisdiction of organization is Delaware. On the Effective Date,
ART’s chief executive office, is, and has been, located at 333 Earle Ovington
Boulevard, Uniondale, New York 11553. On the Effective Date, ART’s jurisdiction
of organization is Maryland. On the Effective Date, Arbor Realty Limited
Partnership’s chief executive office, is, and has been, located at 333 Earle
Ovington Boulevard, Uniondale, New York 11553. On the Effective Date, Arbor
Realty Limited Partnership’s jurisdiction of organization is Delaware. Sellers
and Mezzanine Loan Subsidiary shall provide Buyer with thirty days advance
notice of any change in any Seller’s or Mezzanine Loan Subsidiary’s principal
office or place of business or jurisdiction. Neither any

- 42 -



--------------------------------------------------------------------------------



 



Seller nor Mezzanine Loan Subsidiary has any trade name. During the preceding
five years, neither any Seller nor Mezzanine Loan Subsidiary has been known by
or done business under any other name, corporate or fictitious, and has not
filed or had filed against it any bankruptcy receivership or similar petitions
nor has it made any assignments for the benefit of creditors.
     (17) Location of Books and Records. The location where Sellers and
Mezzanine Loan Subsidiary keeps their books and records, including all computer
tapes and records relating to the Purchased Assets and the related Repurchase
Assets is its chief executive office.
     (18) ERISA. Each Plan to which any Seller, Mezzanine Loan Subsidiary or
their Subsidiaries make direct contributions, and, to the knowledge of any
Seller or Mezzanine Loan Subsidiary, each other Plan and each Multiemployer
Plan, is in compliance in all material respects with, and has been administered
in all material respects in compliance with, the applicable provisions of ERISA,
the Code and any other Federal or State law.
     (19) Adverse Selection. Neither any Seller nor Mezzanine Loan Subsidiary
has selected the Purchased Assets in a manner so as to adversely affect Buyer’s
interests.
     (20) Agreements. Neither any Seller nor any Subsidiary of any Seller is a
party to any agreement, instrument, or indenture or subject to any restriction
materially and adversely affecting its business, operations, assets or financial
condition, except as disclosed in the financial statements described in Section
13(a)(5) hereof. Neither any Seller nor any Subsidiary of any Seller is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement, instrument, or indenture
which default could have a material adverse effect on the business, operations,
properties, or financial condition of any Seller as a whole. No holder of any
indebtedness of any Seller or of any of its Subsidiaries has given notice of any
asserted default thereunder.
     (21) Reserved.
     (22) No Reliance. Each of each Seller, each Guarantor and Mezzanine Loan
Subsidiary has made its own independent decisions to enter into the Program
Agreements and each Transaction and as to whether such Transaction is
appropriate and proper for it based upon its own judgment and upon advice from
such advisors (including without limitation, legal counsel and accountants) as
it has deemed necessary. Neither any Seller, any Guarantor or Mezzanine Loan
Subsidiary is relying upon any advice from Buyer as to any aspect of the
Transactions, including without limitation, the legal, accounting or tax
treatment of such Transactions.

- 43 -



--------------------------------------------------------------------------------



 



     (23) Plan Assets. Neither any Seller nor Mezzanine Loan Subsidiary is an
employee benefit plan as defined in Section 3 of Title I of ERISA, or a plan
described in Section 4975(e)(1) of the Code, and the Purchased Assets are not
“plan assets” within the meaning of 29 CFR §2510.3-101 in any Seller’s hands.
     (24) No Prohibited Persons. Neither any Seller, Mezzanine Loan Subsidiary
nor any of their respective Affiliates, officers, directors, partners or
members, is an entity or person (or to any Seller’s or Mezzanine Loan
Subsidiary’s knowledge, owned or controlled by an entity or person): (i) that is
listed in the annex to, or is otherwise subject to the provisions of Executive
Order 13224 issued on September 24, 2001 (“EO13224”); (ii) whose name appears on
the United States Treasury Department’s Office of Foreign Assets Control
(“OFAC”) most current list of “Specifically Designated National and Blocked
Persons” (which list may be published from time to time in various mediums
including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).
     (25) Asset File. Each Asset File delivered by Sellers represents a true and
correct copy of the documents contained therein and each Purchased Asset
Schedule and Closing Data Tape, together with all other information contained
therein prepared by Sellers or their Affiliates and delivered by Sellers to
Buyer immediately prior to the Purchase Date, is true and correct and conforms
in all material respects to the Summary Diligence Materials and Preliminary Data
Tape previously provided to Buyer and pursuant to which Buyer has elected to
enter into the Transaction.
     (26) Real Estate Investment Trust. ART has not engaged in any material
“prohibited transactions” as defined in Section 857(b)(6)(B)(iii) and (c) of the
Code. ART for its current “tax year” (as defined in the Code) is entitled to a
dividends paid deduction under the requirements of Section 857 of the Code with
respect to any dividends paid by it with respect to each such year for which it
claims a deduction in its Form 1120-REIT filed with the United States Internal
Revenue Service for such year.
b. With respect to every Purchased Asset and each Mezzanine Loan, each of each
Seller, each Guarantor and Mezzanine Loan Subsidiary represents and warrants to
Buyer as of the applicable Purchase Date for any Transaction and each date
thereafter that each representation and warranty set forth on Schedule 1 is true
and correct.
c. The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Assets to Buyer and shall continue for so long as the

- 44 -



--------------------------------------------------------------------------------



 



Purchased Assets and Mezzanine Loans are subject to this Agreement. Upon
discovery by any Seller, any Guarantor, Mezzanine Loan Subsidiary, Servicer or
Buyer of any breach of any of the representations or warranties set forth in
this Agreement, the party discovering such breach shall promptly give notice of
such discovery to the others. Buyer has the right to require, in its
unreviewable discretion, Sellers to repurchase within 1 Business Day after
receipt of notice from Buyer any Purchased Asset for which a breach of one or
more of the representations and warranties referenced in Section 13(b) exists
and which breach has a material adverse effect on the value of such Mortgage
Loan or the interests of Buyer.
14. Covenants
Each of each Seller, each Guarantor, and Mezzanine Loan Subsidiary covenants
with Buyer that, during the term of this facility:
a. Litigation. Each Seller, each Guarantor, and Mezzanine Loan Subsidiary, as
applicable, will promptly, but no less frequently than monthly after service of
process on any of the following, give to Buyer notice of all litigation,
actions, suits, arbitrations, investigations (including, without limitation, any
of the foregoing which are threatened or pending) or other legal or arbitrable
proceedings affecting any Seller, any Guarantor, Mezzanine Loan Subsidiary or
any of their Subsidiaries or affecting any of the Property of any of them before
any Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Program Agreements or any action to be taken in
connection with the transactions contemplated hereby, (ii) makes a claim, with
respect to the Sellers, in an aggregate amount greater than $5 million, or with
respect to the Guarantors, in an aggregate amount greater than $10 million, or
(iii) which, individually or in the aggregate, if adversely determined, could be
reasonably likely to have a Material Adverse Effect. Each of Sellers,
Guarantors, and Mezzanine Loan Subsidiary, as applicable, will promptly provide
notice of any judgment, which with the passage of time, could cause an Event of
Default hereunder.
b. Prohibition of Fundamental Changes. Neither any Seller, any Guarantor or
Mezzanine Loan Subsidiary shall enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation, winding up or dissolution) or sell all or substantially
all of its assets; provided, that (i) any Seller and any Guarantor may merge or
consolidate with (1) any wholly owned subsidiary of a Seller, or (2) any other
Person if the respective Seller or the respective Guarantor is the surviving
corporation; and provided further, that if after giving effect thereto, no
Default would exist hereunder; and (ii) a Seller may sell substantially all of
its assets (x) in a CDO Transaction, or (y) to Buyer pursuant to this Agreement.
c. Servicer. Upon the occurrence of any of the following (a) the occurrence and
continuation of an Event of Default, (b) the fifth Business Day of each month,
or

- 45 -



--------------------------------------------------------------------------------



 



(c) upon the request of Buyer, Sellers shall cause Servicer to provide to Buyer,
electronically, in a format mutually acceptable to Buyer and Sellers, by no
later than the Reporting Date. Sellers shall not cause the Purchased Assets to
be serviced by any servicer other than a servicer expressly approved in writing
by Buyer, which approval shall be deemed granted by Buyer with respect to
Sellers and/or Arbor Commercial Mortgage LLC with the execution of this
Agreement.
d. Insurance. The Sellers or Guarantors shall continue to maintain, for Sellers
and their Subsidiaries, Fidelity Insurance in an aggregate amount at least equal
to $5 million. The Sellers or Guarantors shall maintain, for Sellers and their
Subsidiaries, Fidelity Insurance in respect of its officers, employees and
agents, with respect to any claims made in connection with all or any portion of
the Repurchase Assets. The Sellers or Guarantors shall notify the Buyer of any
material change in the terms of any such Fidelity Insurance.
e. No Adverse Claims. Each Seller warrants and will defend, and shall cause any
Servicer to defend, the right, title and interest of Buyer in and to all
Purchased Assets and the related Repurchase Assets against all adverse claims
and demands.
f. Assignment. Except as permitted herein, neither any Seller nor any Servicer
shall sell, assign, transfer or otherwise dispose of, or grant any option with
respect to, or pledge, hypothecate or grant a security interest in or lien on or
otherwise encumber (except pursuant to the Program Agreements), any of the
Purchased Assets or any interest therein, provided that this Section shall not
prevent any transfer of Purchased Assets in accordance with the Program
Agreements.
g. Security Interest. Each Seller shall do all things necessary to preserve the
Purchased Assets and the related Repurchase Assets so that they remain subject
to a first priority perfected security interest hereunder. Without limiting the
foregoing, each Seller will comply with all rules, regulations and other laws of
any Governmental Authority and cause the Purchased Assets or the related
Repurchase Assets to comply with all applicable rules, regulations and other
laws. Sellers will not allow any default for which any Seller is responsible to
occur under any Purchased Assets or the related Repurchase Assets or any Program
Agreement and Sellers shall fully perform or cause to be performed when due all
of its obligations under any Purchased Assets or the related Repurchase Assets
and any Program Agreement.
h. Records.
     (1) Sellers shall collect and maintain or cause to be collected and
maintained all Records relating to the Purchased Assets in accordance with
industry custom and practice for assets similar to the Purchased Assets,
including those maintained pursuant to the preceding subparagraph, and all such
Records shall be in Custodian’s possession unless Buyer otherwise approves.
Sellers will not allow any such papers, records or files that are an original or
an only copy to leave Custodian’s possession, except for individual items
removed in connection

- 46 -



--------------------------------------------------------------------------------



 



with servicing a specific Mortgage Loan, in which event Sellers will obtain or
cause to be obtained a receipt from a financially responsible person for any
such paper, record or file. Sellers or the Servicer of the Purchased Assets will
maintain all such Records not in the possession of Custodian in good and
complete condition in accordance with industry practices for assets similar to
the Purchased Assets and preserve them against loss.
     (2) For so long as Buyer has an interest in or lien on any Purchased Asset,
Sellers will hold or cause to be held all related Records in trust for Buyer.
Sellers shall notify, or cause to be notified, every other party holding any
such Records of the interests and liens in favor of Buyer granted hereby.
     (3) Upon reasonable advance notice from Custodian or Buyer, Sellers shall
(x) make any and all such Records available to Custodian or Buyer to examine any
such Records, either by its own officers or employees, or by agents or
contractors, or both, and make copies of all or any portion thereof, and
(y) permit Buyer or its authorized agents to discuss the affairs, finances and
accounts of any Seller with its chief operating officer and chief financial
officer and to discuss the affairs, finances and accounts of any Seller with its
independent certified public accountants.
i. Books. Each Seller shall keep or cause to be kept in reasonable detail books
and records of account of its assets and business and shall clearly reflect
therein the transfer of Purchased Assets to Buyer.
j. Approvals. Each Seller shall maintain all licenses, permits or other
approvals necessary for such Seller to conduct its business and to perform its
obligations under the Program Agreements, and each Seller shall conduct its
business strictly in accordance with applicable law.
k. Material Change in Business. Neither any Seller, any Guarantor or Mezzanine
Loan Subsidiary shall make any material change in the nature of its business as
carried on at the date hereof. There shall be no material change in the senior
management of any Seller.
l. Distributions. Neither Seller shall pay any dividends greater than Net Income
in any given calendar year. Notwithstanding the foregoing, Sellers and
Guarantors, as applicable, may each declare and pay dividends in an amount
necessary to comply with any Requirements of Law governing real estate
investment trusts so long as no Default or Event of Default has occurred or will
occur as a result thereof. If an Event of Default has occurred and is
continuing, neither any Seller, any Guarantor or Mezzanine Loan Subsidiary shall
pay any dividends with respect to any capital stock or other equity interests in
such entity, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Seller, any Guarantor or Mezzanine Loan
Subsidiary.

- 47 -



--------------------------------------------------------------------------------



 



m. Applicable Law. Each of each Seller, each Guarantor and Mezzanine Loan
Subsidiary shall comply with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority.
n. Existence. Each of each Seller, each Guarantor and Mezzanine Loan Subsidiary
shall preserve and maintain their legal existence and all of their material
rights, privileges, licenses and franchises.
o. Chief Executive Office; Jurisdiction of Organization. Neither Seller shall
move its chief executive office from the address referred to in Section
13(a)(17) or change its jurisdiction of organization from the jurisdiction
referred to in Section 13(a)(17) unless it shall have provided Buyer 30 days’
prior written notice of such change.
p. Taxes. Each of each Seller, each Guarantor and Mezzanine Loan Subsidiary
shall timely file all tax returns that are required to be filed by them and
shall timely pay and discharge all taxes, assessments and governmental charges
or levies imposed on it or on its income or profits or on any of its property
prior to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained.
q. Transactions with Affiliates. Neither Seller will enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate unless such transaction is
(a) otherwise permitted under the Program Agreements, (b) in the ordinary course
of such Seller’s business and (c) upon fair and reasonable terms no less
favorable to such Seller than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate, or make a payment that is
not otherwise permitted by this Section to any Affiliate.
r. Reserved.
s. Irrevocable Instruction Letter. To the extent that either Seller enters into
an Interest Rate Protection Agreement or similar arrangement with the Buyer or
its Affiliate, such Seller shall execute and deliver an Irrevocable Instruction
Letter to Buyer and its Affiliate.
t. True and Correct Information. All information, reports, exhibits, schedules,
financial statements or certificates of Sellers, Guarantors, Mezzanine Loan
Subsidiary, any Affiliate thereof or any of their officers furnished to Buyer
hereunder and during Buyer’s diligence of Sellers, Guarantors and Mezzanine Loan
Subsidiary are and will be true and complete and do not omit to disclose any
material facts necessary to make the statements herein or therein, in light of
the circumstances in which they are made, not misleading. All required financial
statements, information and reports delivered by Sellers to Buyer pursuant to
this

- 48 -



--------------------------------------------------------------------------------



 



Agreement shall be prepared in accordance with U.S. GAAP, or, if applicable, to
SEC filings, the appropriate SEC accounting regulations.
u. Plan Assets. Neither Seller shall be an employee benefit plan as defined in
Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of the
Code and neither Seller shall use “plan assets” within the meaning of 29 CFR
§2510.3-101 to engage in this Agreement or any Transaction hereunder.
v. Mezzanine Loan Subsidiary Separateness Covenant. Mezzanine Loan Subsidiary
shall (a) own no assets, and will not engage in any business, other than the
assets and transactions specifically contemplated by this Agreement; (b) not
incur any Indebtedness or obligation, secured or unsecured, direct or indirect,
absolute or contingent (including guaranteeing any obligation), other than
pursuant hereto; (c) not make any loans or advances to any third party, and
shall not acquire obligations or securities of its affiliates; (d) pay its debts
and liabilities (including, as applicable, shared personnel and overhead
expenses) only from its own assets; (e) comply with the provisions of its
organizational documents; (f) do all things necessary to observe organizational
formalities and to preserve its existence, and will not amend, modify or
otherwise change its organizational documents, or suffer same to be amended,
modified or otherwise changed, without the prior written consent of Buyer;
(g) maintain all of its books, records, financial statements and bank accounts
separate from those of its Affiliates; (h) be, and at all times will hold itself
out to the public as, a legal entity separate and distinct from any other entity
(including any Affiliate), shall correct any known misunderstanding regarding
its status as a separate entity, shall conduct business in its own name, shall
not identify itself or any of its affiliates as a division or part of the other
and shall maintain and utilize a separate telephone number and separate
stationery, invoices and checks; (i) maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; (j) not engage in or suffer
any change of ownership, dissolution, winding up, liquidation, consolidation or
merger in whole or in part; (k) not commingle its funds or other assets with
those of any Affiliate or any other Person; (l) maintain its assets in such a
manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any affiliate or any other person;
(m) not and will not hold itself out to be responsible for the debts or
obligations of any other Person; (n) cause each of its direct and indirect
owners to agree not to (i) file or consent to the filing of any bankruptcy,
insolvency or reorganization case or proceeding with respect to Mezzanine Loan
Subsidiary; institute any proceedings under any applicable insolvency law or
otherwise seek any relief under any laws relating to the relief from debts or
the protection of debtors generally with respect to Mezzanine Loan Subsidiary;
(ii) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or any similar official for any Seller or a
substantial portion of its properties; or (iii) make any assignment for the
benefit of Mezzanine Loan Subsidiary’s creditors.

- 49 -



--------------------------------------------------------------------------------



 



w. Hedging. Each Seller shall enter into and maintain Interest Rate Protection
Agreements in an amount and in accordance with Sellers’ written policy as
approved by Buyer. No Seller shall amend such written policy without the prior
written consent of Buyer.
x. Financial Covenants:
     (1) ART shall maintain a consolidated Adjusted Tangible Net Worth greater
than or equal to $200,000,000.
     (2) ART’s consolidated ratio of (i) Indebtedness minus Subordinated Debt)
to (ii) consolidated Adjusted Tangible Net Worth shall not exceed 5:1.
15. Events of Default; Termination Events.
          Section 15.01. Events of Default. Each of the following shall
constitute an “Event of Default” hereunder:
a. Payment Failure. Failure of Sellers to (i) make any payment of Price
Differential or Repurchase Price or any other sum which has become due, on a
Price Differential Payment Date or a Repurchase Date or otherwise, whether by
acceleration or otherwise, under the terms of this Agreement, any other
warehouse and security agreement or any other document evidencing or securing
Indebtedness of any Seller to Buyer or to any Affiliate of Buyer, or (ii) cure
any Margin Deficit when due pursuant to Section 6 hereof.
b. Cross Default. (i) any Seller, any Guarantor, Mezzanine Loan Subsidiary or
any of their Affiliates shall be in default under (i) any Indebtedness, in the
aggregate, in excess of $2,000,000 of any Seller, any Guarantor, Mezzanine Loan
Subsidiary or any of their Affiliates which default (1) involves the failure to
pay a matured obligation, or (2) permits the acceleration of the maturity of
obligations by any other party to or beneficiary with respect to such
Indebtedness, or (ii) any other contract or contracts, in the aggregate in
excess of $2,000,000 to which any Seller, any Guarantor, Mezzanine Loan
Subsidiary or any of their Affiliates is a party which default (1) involves the
failure to pay a matured obligation, or (2) permits the acceleration of the
maturity of obligations by any other party to or beneficiary of such contract.
c. Assignment. Assignment or attempted assignment by any Seller, any Guarantor
or Mezzanine Loan Subsidiary of this Agreement or any rights hereunder without
first obtaining the specific written consent of Buyer, or the granting by any
Seller of any security interest, lien or other encumbrances on any Purchased
Assets to any person other than Buyer.
d. Insolvency. An Act of Insolvency shall have occurred with respect to any
Seller, any Guarantor, Mezzanine Loan Subsidiary or any Affiliate.

- 50 -



--------------------------------------------------------------------------------



 



e. Material Adverse Change. Any material adverse change in the Property,
business, financial condition or operations of any Seller, any Guarantor,
Mezzanine Loan Subsidiary or any of its Affiliates shall occur, in each case as
determined by Buyer in its sole good faith discretion.
f. Breach of Identified Representation or Covenant or Obligation. A breach by
any Seller, any Guarantor or Mezzanine Loan Subsidiary of any of the
representations, warranties or covenants or obligations set forth in Sections
13(a)(1), 13(a)(7), 13(a)(19), 14b, 14n, 14t, 14u, 14v and 14x of this
Agreement.
g. Breach of Non-Identified Representation or Covenant. A breach by any Seller,
any Guarantor or Mezzanine Loan Subsidiary of any other material representation,
warranty or covenant set forth in this Agreement (and not otherwise specified in
Section 15(f) above), if such breach is not cured within ten (10) Business Days
(other than the representations and warranties set forth in Schedule 1, which
shall be considered solely for the purpose of determining the Market Value, the
existence of a Margin Deficit and the obligation to repurchase such Mortgage
Loan) unless (i) such party shall have made any such representations and
warranties with knowledge that they were materially false or misleading at the
time made, (ii) any such representations and warranties have been determined by
Buyer in its sole discretion to be materially false or misleading on a regular
basis, or (iii) Buyer, in its sole discretion, determines that such breach of a
material representation, warranty or covenant materially and adversely affects
(A) the condition (financial or otherwise) of such party, its Subsidiaries or
Affiliates; or (B) Buyer’s determination to enter into this Agreement or
Transactions with such party, then such breach shall constitute an immediate
Event of Default and Sellers shall have no cure right hereunder).
h. Guarantor Breach. A breach by any Guarantor of any material representation,
warranty or covenant set forth in the Guaranty or any other Program Agreement,
any “event of default” by any Guarantor under the Guaranty (beyond any
applicable cure period), any repudiation of the Guaranty by any Guarantor, or if
the Guaranty is not enforceable against any Guarantor.
i. Change of Control. The occurrence of a Change in Control (other than with
respect to clause (f) of such definition).
j. Failure to Transfer. Sellers fail to transfer the Purchased Assets to Buyer
on the applicable Purchase Date (provided Buyer has tendered the related
Purchase Price).
k. Judgment. A final judgment or judgments (i) shall be rendered against the
Mezzanine Loan Subsidiary or (ii) for the payment of money in excess of
$2,000,000 individually or in the aggregate shall be rendered against any
Seller, any Guarantor, or Mezzanine Loan Subsidiary, in each case, by one or
more courts, administrative tribunals or other bodies having jurisdiction and
the same

- 51 -



--------------------------------------------------------------------------------



 



shall not be satisfied, discharged (or provision shall not be made for such
discharge) or bonded, or a stay of execution thereof shall not be procured,
within 30 days from the date of entry thereof.
l. Government Action. Any Governmental Authority or any person, agency or entity
acting or purporting to act under governmental authority shall have taken any
action to condemn, seize or appropriate, or to assume custody or control of, all
or any substantial part of the Property of any Seller, any Guarantor, Mezzanine
Loan Subsidiary or any Affiliate thereof, or shall have taken any action to
displace the management of any Seller, any Guarantor, Mezzanine Loan Subsidiary
or any Affiliate thereof or to curtail its authority in the conduct of the
business of any Seller, any Guarantor, Mezzanine Loan Subsidiary or any
Affiliate thereof, or takes any action in the nature of enforcement to remove,
limit or restrict the approval of any Seller, any Guarantor, Mezzanine Loan
Subsidiary or Affiliate as an issuer, buyer or a seller/servicer of Mortgage
Loans or securities backed thereby, and such action provided for in this
subparagraph shall not have been discontinued or stayed within 30 days.
m. Inability to Perform. An officer of any Seller, any Guarantor or Mezzanine
Loan Subsidiary shall admit its inability to, or its intention not to, perform
any of any Seller’s Obligations or any Guarantor’s obligations or Mezzanine Loan
Subsidiary’s obligations hereunder or under the Guaranty.
n. Security Interest. This Agreement shall for any reason cease to create a
valid, first priority security interest in any material portion of the Purchased
Assets or other Repurchase Assets purported to be covered hereby.
o. Financial Statements. ART’s consolidated audited annual financial statements
or the notes thereto or other opinions or conclusions stated therein shall be
qualified or limited by reference to the status of ART as a “going concern” or a
reference of similar import.
p. Reserved.
q. Qualification as a REIT. The failure of Arbor Realty Trust Inc. (i) to
continue to be qualified as a REIT as defined in Section 856 of the Code or
(ii) to continue to be entitled to a dividend paid deduction under Section 857
of the Code with respect to dividends paid by it with respect to each taxable
year for which it claims a deduction on its Form 1120- REIT filed with the
United States Internal Revenue Service for such year, or the entering into by
Arbor Realty Trust Inc. of “prohibited transactions” as defined in
Sections 857(b)(6)(B)(iii) of the Code (taking into account
Sections 857(b)(6)(C), 857(b)(6)(d) and 857(b)(6)(e) of the Code) or (iii) to
satisfy any of the income or asset tests required to be satisfied by a REIT.
          An Event of Default shall be deemed to be continuing unless expressly
waived by Buyer in writing.

- 52 -



--------------------------------------------------------------------------------



 



          Section 15.02.Termination Event. (a) If the following event (a
“Termination Event”) occurs, the Administrative Agent shall have the rights set
forth in Section 15.02(b):
          a. Change in Control as defined in clause (f) of the definition
thereof shall have occurred.
(b) Upon the occurrence of the Termination Event, the Buyer shall have the
right, in its sole discretion, to immediately terminate the Buyer’s obligation
to enter into any additional Transactions. The Sellers shall repurchase any
Purchased Assets subject to a Transaction hereunder within 90 days following
receipt of a request therefor from the Buyer following the occurrence of a
Termination Event.
16. Remedies Upon Default
          In the event that an Event of Default shall have occurred:
a. Buyer may, at its option (which option shall be deemed to have been exercised
immediately upon the occurrence of an Act of Insolvency of any Seller or any
Guarantor), declare an Event of Default to have occurred hereunder and, upon the
exercise or deemed exercise of such option, the Repurchase Date for each
Transaction hereunder shall, if it has not already occurred, be deemed
immediately to occur (except that, in the event that the Purchase Date for any
Transaction has not yet occurred as of the date of such exercise or deemed
exercise, such Transaction shall be deemed immediately canceled). Buyer shall
(except upon the occurrence of an Act of Insolvency) give notice to Sellers,
Guarantors and Mezzanine Loan Subsidiary of the exercise of such option as
promptly as practicable.
b. If Buyer exercises or is deemed to have exercised the option referred to in
subparagraph (a) of this Section, (i) Sellers’ obligations in such Transactions
to repurchase all Purchased Assets, at the Repurchase Price therefor on the
Repurchase Date determined in accordance with subparagraph (a) of this Section,
shall thereupon become immediately due and payable, (ii) all Income paid after
such exercise or deemed exercise shall be retained by Buyer and applied, in
Buyer’s sole discretion, to the aggregate unpaid Repurchase Prices for all
outstanding Transactions and any other amounts owing by Sellers hereunder, and
(iii) Sellers shall immediately deliver to Buyer the Asset Files relating to any
Purchased Assets subject to such Transactions then in Sellers’ possession or
control.
c. Buyer also shall have the right to obtain physical possession, and to
commence an action to obtain physical possession, of all Records and files of
Sellers relating to the Purchased Assets and all documents relating to the
Purchased Assets (including, without limitation, any legal, credit or servicing
files with respect to the Purchased Assets) which are then or may thereafter
come in to the possession of Sellers or any third party acting for Sellers. To
obtain physical

- 53 -



--------------------------------------------------------------------------------



 



possession of any Purchased Assets held by Custodian, Buyer shall present to
Custodian a Trust Receipt. Buyer shall be entitled to specific performance of
all agreements of Sellers contained in this Agreement.
d. Buyer shall have the right to direct all servicers then servicing any
Purchased Assets to remit all collections thereon to Buyer, and if any such
payments are received by Sellers, Sellers shall not commingle the amounts
received with other funds of Sellers and shall promptly pay them over to Buyer.
Buyer shall also have the right to terminate any one or all of the servicers
then servicing any Purchased Assets with or without cause. In addition, Buyer
shall have the right to immediately sell the Purchased Assets and liquidate all
Repurchase Assets. Such disposition of Purchased Assets may be, at Buyer’s
option, on either a servicing released or a servicing retained basis. Buyer
shall not be required to give any warranties as to the Purchased Assets with
respect to any such disposition thereof. Buyer may specifically disclaim or
modify any warranties of title or the like relating to the Purchased Assets. The
foregoing procedure for disposition of the Purchased Assets and liquidation of
the Repurchase Assets shall not be considered to adversely affect the commercial
reasonableness of any sale thereof. Each Seller agrees that it would not be
commercially unreasonable for Buyer to dispose of the Purchased Assets or the
Repurchase Assets or any portion thereof by using Internet sites that provide
for the auction of assets similar to the Purchased Assets or the Repurchase
Assets, or that have the reasonable capability of doing so, or that match buyers
and sellers of assets. Buyer shall be entitled to place the Purchased Assets in
a pool for issuance of mortgage backed securities at the then prevailing price
for such securities and to sell such securities for such prevailing price in the
open market. Buyer shall also be entitled to sell any or all of such Purchased
Assets individually for the prevailing price. Buyer shall also be entitled, in
its sole discretion to elect, in lieu of selling all or a portion of such
Purchased Assets, to give the Sellers credit for such Purchased Assets and the
Repurchase Assets in an amount equal to the Market Value of the Purchased Assets
against the aggregate unpaid Repurchase Price and any other amounts owing by the
Sellers hereunder.
e. Upon the happening of one or more Events of Default, Buyer may apply any
proceeds from the liquidation of the Purchased Assets and Repurchase Assets to
the Repurchase Prices hereunder and all other Obligations in the manner Buyer
deems appropriate in its sole discretion.
f. Sellers shall be liable to Buyer for (i) the amount of all reasonable legal
or other expenses (including, without limitation, all costs and expenses of
Buyer in connection with the enforcement of this Agreement or any other
agreement evidencing a Transaction, whether in action, suit or litigation or
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally, further including, without limitation, the reasonable fees and
expenses of counsel (including the costs of internal counsel of Buyer) incurred
in connection with or as a result of an Event of Default, (ii) damages in an
amount equal to the cost (including all fees, expenses and commissions) of
entering into replacement

- 54 -



--------------------------------------------------------------------------------



 



transactions and entering into or terminating hedge transactions in connection
with or as a result of an Event of Default, and (iii) any other loss, damage,
cost or expense directly arising or resulting from the occurrence of an Event of
Default in respect of a Transaction, but specifically excluding any special,
indirect, consequential or punitive damages, in each case, to the extent they
are in excess of any out of pocket amounts otherwise lost or expended by Buyer.
g. To the extent permitted by applicable law, Sellers shall be liable to Buyer
for interest on any amounts owing by Sellers hereunder, from the date Sellers
become liable for such amounts hereunder until such amounts are (i) paid in full
by Sellers or (ii) satisfied in full by the exercise of Buyer’s rights
hereunder. Interest on any sum payable by Sellers under this Section 16(g) shall
be at a rate equal to the Post Default Rate.
h. Buyer shall have, in addition to its rights hereunder, any rights otherwise
available to it under any other agreement or applicable law.
i. Buyer may exercise one or more of the remedies available to Buyer immediately
upon the occurrence of an Event of Default and, except to the extent provided in
subsections (a) and (d) of this Section, at any time thereafter without notice
to Sellers. All rights and remedies arising under this Agreement as amended from
time to time hereunder are cumulative and not exclusive of any other rights or
remedies which Buyer may have.
j. Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and each Seller hereby expressly waives any defenses such
Seller might otherwise have to require Buyer to enforce its rights by judicial
process. Each Seller also waives any defense (other than a defense of payment or
performance) such Seller might otherwise have arising from the use of
nonjudicial process, enforcement and sale of all or any portion of the
Repurchase Assets, or from any other election of remedies. Each Seller
recognizes that nonjudicial remedies are consistent with the usages of the
trade, are responsive to commercial necessity and are the result of a bargain at
arm’s length.
k. Buyer shall have the right to perform reasonable due diligence with respect
to Sellers and the Purchased Assets, which review shall be at the expense of
Sellers.
l. Each Seller recognizes the Buyer may be unable to effect a public sale of any
or all of the Purchased Assets. Each Seller acknowledges and agrees that any
such private sale may result in prices and other terms less favorable to the
Buyer than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.
m. Nothing contained in the Agreement shall obligate Buyer to segregate any
Purchased Assets delivered to Buyer by Sellers. Notwithstanding anything to the

- 55 -



--------------------------------------------------------------------------------



 



contrary set forth in the Agreement, in no event shall Purchased Assets remain
in the custody of Sellers or any Affiliate of any Seller.
17. Reports
a. Notices. Any Seller, any Guarantor or Mezzanine Loan Subsidiary shall furnish
to Buyer (x) promptly, copies of any material and adverse notices (including,
without limitation, notices of defaults, breaches, potential defaults or
potential breaches) and any material financial information that is not otherwise
required to be provided by Sellers hereunder which is given to Sellers’ lenders,
(y) immediately, notice of the occurrence of any Event of Default hereunder or
default or breach by any Seller, Servicer, any Guarantor or Mezzanine Loan
Subsidiary of any obligation under any Program Agreement or any material
contract or agreement of any Seller, Servicer, any Guarantor or Mezzanine Loan
Subsidiary or the occurrence of any event or circumstance that such party
reasonably expects has resulted in, or will, with the passage of time, result
in, a Material Adverse Effect or an Event of Default or such a default or breach
by such party and (z) the following:
     (1) as soon as available and in any event within forty-five (45) calendar
days after the end of each calendar quarter, the unaudited consolidated balance
sheets of ART and its consolidated Subsidiaries as at the end of such period and
the related unaudited consolidated statements of income and retained earnings
and of cash flows for ART and its consolidated Subsidiaries for such period and
the portion of the fiscal year through the end of such period, accompanied by a
certificate of a Responsible Officer of ART, which certificate shall state that
said consolidated financial statements fairly present in all material respects
the consolidated financial condition and results of operations of ART and its
consolidated Subsidiaries in accordance with GAAP, consistently applied, as at
the end of, and for, such period (subject to normal year-end adjustments);
     (2) as soon as available and in any event within ninety (90) days after the
end of each fiscal year of ART, the consolidated balance sheets of ART and its
consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and of cash flows for
the ART and its consolidated Subsidiaries for such year, setting forth in each
case in comparative form the figures for the previous year, accompanied by an
opinion thereon of independent certified public accountants of recognized
national standing, which opinion and the scope of audit shall be acceptable to
Buyer in its sole discretion, shall have no “going concern” qualification and
shall state that said consolidated financial statements fairly present the
consolidated financial condition and results of operations of ART and its
consolidated Subsidiaries as at the end of, and for, such fiscal year in
accordance with GAAP;
     (3) such other prepared statements that Buyer may reasonably request;

- 56 -



--------------------------------------------------------------------------------



 



     (4) if applicable, copies of any 10 Ks, 10 Qs, registration statements and
other “corporate finance” SEC filings (other than 8 Ks) by Sellers and
Guarantors, within 5 Business Days of their filing with the SEC; provided, that,
Sellers, Guarantors or any Affiliate will provide Buyer and Credit Suisse First
Boston Corporation with a copy of the annual 10 K filed with the SEC by Sellers,
Guarantors or their Affiliates, no later than 90 days after the end of the year;
     (5) as soon as available, and in any event within thirty (30) days of
receipt, copies of relevant portions of all final written Governmental Authority
and investor audits, examinations, evaluations, monitoring reviews and reports
of its operations (including those prepared on a contract basis) which provide
for or relate to (i) material corrective action required, (ii) material
sanctions proposed, imposed or required, including without limitation notices of
defaults, notices of termination of approved status, notices of imposition of
supervisory agreements or interim servicing agreements, and notices of
probation, suspension, or non-renewal, or (iii) “report cards,” “grades” or
other classifications of the quality of Sellers’ operations;
     (6) as soon as available, but in any event once per calendar quarter,
financial statements with respect to the underlying property related to the
Purchased Assets (to the extent received by Sellers or Servicer from the related
borrower);
     (7) from time to time such other information regarding the financial
condition, operations, or business of the Guarantors, Mezzanine Loan Subsidiary
or Sellers as Buyer may reasonably request;
     (8) as soon as reasonably possible, and in any event within thirty
(30) days after a Responsible Officer of the Guarantors, Mezzanine Loan
Subsidiary or any Seller has knowledge of the occurrence of any Event of
Termination, stating the particulars of such Event of Termination in reasonable
detail;
     (9) as soon as reasonably possible, notice of any of the following events:
     (a) change in the insurance coverage required of any Seller, any Guarantor,
Mezzanine Loan Subsidiary, Servicer or any other Person pursuant to any Program
Agreement, with a copy of evidence of same attached;
     (b) any material dispute, litigation, investigation, proceeding or
suspension between any Seller, any Guarantor, Mezzanine Loan Subsidiary or
Servicer, on the one hand, and any Governmental Authority or any Person;
     (c) any material change in accounting policies or financial reporting
practices of any Seller, any Guarantor, Mezzanine Loan Subsidiary or Servicer;

- 57 -



--------------------------------------------------------------------------------



 



     (d) with respect to any Purchased Asset, immediately upon receipt of notice
or knowledge thereof, that the underlying Mortgaged Property has been damaged by
waste, fire, earthquake or earth movement, windstorm, flood, tornado or other
casualty, or otherwise damaged so as to affect adversely the value of such
Purchased Asset;
     (e) any material issues raised upon examination of any Seller or any
Seller’s facilities by any Governmental Authority;
     (f) promptly upon receipt of notice or knowledge of (i) any default related
to any Repurchase Asset, (ii) any lien or security interest (other than security
interests created hereby or by the other Program Agreements) on, or claim
asserted against, any of the Purchased Assets; and
     (g) any other event, circumstance or condition that has resulted, or has a
possibility of resulting, in a Material Adverse Effect with respect to any
Seller or Servicer.
     (10) as soon as available, but in any event once per calendar quarter, any
material change in the Indebtedness of any Seller, including, without
limitation, any default, renewal, non-renewal, termination, increase in
available amount or decrease in available amount related thereto.
b. Officer’s Certificates. Sellers will furnish to Buyer, at the time the
Sellers furnishes each set of financial statements pursuant to Section 17(a)(1)
or (2) above, a certificate of a Responsible Officer of each Seller in the form
of Exhibit D hereto.
c. Servicing Reports. Sellers will furnish to Buyer and Backup Servicer a
Servicing Report by no later than the Reporting Date.
d. Distribution Worksheet. Sellers shall provide to Buyer, electronically, in a
format mutually acceptable to Buyer and Sellers, a Distribution Worksheet by no
later than the Reporting Date.
e. Other. Sellers shall deliver to Buyer any other reports or information
reasonably requested by Buyer or as otherwise required pursuant to this
Agreement.
18. Repurchase Transactions
          Buyer may, in its sole election, engage in repurchase transactions
with the Purchased Assets or otherwise pledge, hypothecate, assign, transfer or
otherwise convey the Purchased Assets with a counterparty of Buyer’s choice.
Unless an Event of Default shall have occurred, no such transaction shall
relieve Buyer of its obligations to transfer Purchased Assets to Sellers
pursuant to Section 4 hereof, or of Buyer’s obligation to credit or pay Income
to, or apply Income to the obligations of, Sellers pursuant to Section 7 hereof.
In the event Buyer engages in a repurchase transaction with any of the Purchased
Assets or otherwise pledges or

- 58 -



--------------------------------------------------------------------------------



 



hypothecates any of the Purchased Assets, Buyer shall have the right to assign
to Buyer’s counterparty any of the applicable representations or warranties
herein and the remedies for breach thereof, as they relate to the Purchased
Assets that are subject to such repurchase transaction.
19. Single Agreement
          Buyer and Sellers acknowledge that, and have entered hereunto, and
will enter into each Transaction hereunder, in consideration of and in reliance
upon the fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, each of Buyer and Sellers agrees (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, (ii) that each of them shall be entitled to
set-off claims and apply property held by them in respect of any Transaction
against obligations owing to them in respect of any other Transactions hereunder
and (iii) that payments, deliveries and other transfers made by either of them
in respect of any Transaction shall be deemed to have been made in consideration
of payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.
20. Notices and Other Communications
          Any and all notices (with the exception of Transaction Requests or
Purchase Confirmations, which shall be delivered via facsimile only),
statements, demands or other communications hereunder may be given by a party to
the other by mail, facsimile, messenger or otherwise to the address specified
below, or so sent to such party at any other place specified in a notice of
change of address hereafter received by the other. All notices, demands and
requests hereunder may be made orally, to be confirmed promptly in writing, or
by other communication as specified in the preceding sentence.
          If to Sellers:
Arbor Realty SR, Inc.
Arbor TRS Holding Company Inc.’s
c/o Arbor Commercial Mortgage LLC
333 Earle Ovington Boulevard
Uniondale, NY 11553
Attention: Guy Milone, Esq.
Phone Number: (516) 832-7431
Fax Number: (516) 832-6431

- 59 -



--------------------------------------------------------------------------------



 



          with a copy to:
Kronish Lieb Weiner & Hellman LLP
1114 Avenue of the Americas
New York, NY 10036
Attention: Thomas D. O’Connor, Esq.
Phone Number: (212) 479-6265
Fax Number: (212) 479-6265
          If to Mezzanine Loan Subsidiary:
Arbor Realty Mezzanine LLC
c/o Arbor Commercial Mortgage LLC
333 Earle Ovington Boulevard
Uniondale, NY 11553
Attention: Guy Milone, Esq.
Phone Number: (516) 832-7431
Fax Number: (516) 832-6431
          If to Arbor Realty Trust Inc.:
Arbor Realty Trust Inc.
c/o Arbor Commercial Mortgage LLC
333 Earle Ovington Boulevard
Uniondale, NY 11553
Attention: Guy Milone, Esq.
Phone Number: (516) 832-7431
Fax Number: (516) 832-6431
          If to Arbor Realty Limited Partnership:
Arbor Realty Limited Partnership
c/o Arbor Commercial Mortgage LLC
333 Earle Ovington Boulevard
Uniondale, NY 11553
Attention: Guy Milone, Esq.
Phone Number: (516) 832-7431
Fax Number: (516) 832-6431
          If to Buyer:
Column Financial, Inc.
11 Madison Avenue
New York, New York 10010
Attention: Mason Sleeper and Lawrence Goland
Fax Number: (212) 325-8064

- 60 -



--------------------------------------------------------------------------------



 



          with a copy to:
Column Financial, Inc.
1 Madison Avenue
New York, New York 10010
Attention: Tessa Peters, Esq.
Fax Number: (917) 326-7980
21. Entire Agreement; Severability
          This Agreement shall supersede any existing agreements between the
parties containing general terms and conditions for repurchase transactions.
Each provision and agreement herein shall be treated as separate and independent
from any other provision or agreement herein and shall be enforceable
notwithstanding the unenforceability of any such other provision or agreement.
22. Non assignability
          The Program Agreements are not assignable by any Seller, any Guarantor
or Mezzanine Loan Subsidiary. Buyer may from time to time assign all or a
portion of its rights and obligations under this Agreement and the Program
Agreements; provided, however that Buyer shall maintain as agent of Sellers, for
review by Sellers upon written request, a register of assignees and a copy of an
executed assignment and acceptance by Buyer and assignee (“Assignment and
Acceptance”), specifying the percentage or portion of such rights and
obligations assigned. Upon such assignment, (a) such assignee shall be a party
hereto and to each Program Agreement to the extent of the percentage or portion
set forth in the Assignment and Acceptance, and shall succeed to the applicable
rights and obligations of Buyer hereunder, and (b) Buyer shall, to the extent
that such rights and obligations have been so assigned by it to either (i) an
Affiliate of Buyer which assumes the obligations of Buyer or (ii) to another
Person approved by Sellers (such approval not to be unreasonably withheld) which
assumes the obligations of Buyer, be released from its obligations hereunder and
under the Program Agreements. Unless otherwise stated in the Assignment and
Acceptance, Sellers shall continue to take directions solely from Buyer unless
otherwise notified by Buyer in writing; provided however that Buyer shall not
require Sellers to take directions from more than one (1) Person, whether as
agent for multiple parties or as principal. Buyer may distribute to any
prospective assignee any document or other information delivered to Buyer by
Sellers.
          The Buyer may sell participations to one or more Persons in or to all
or a portion of its rights and obligations under this Agreement; provided,
however, that (i) the Buyer’s obligations under this Agreement shall remain
unchanged, (ii) the Buyer shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (iii) the Sellers shall
continue to deal solely and directly with the Buyer in connection with the
Buyer’s rights and obligations under this Agreement and the other Program
Agreements.
          The Buyer may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 22, disclose to
the assignee or participant or proposed assignee or participant, as the case may
be, any information relating to the Sellers,

- 61 -



--------------------------------------------------------------------------------



 



Mezzanine Loan Subsidiary or any of their respective Subsidiaries or to any
aspect of the Transactions that has been furnished to the Buyer by or on behalf
of the Sellers, Mezzanine Loan Subsidiary or any of their respective
Subsidiaries; provided that such assignee or participant agrees to hold such
information subject to the confidentiality provisions of this Agreement.
23. Set-off
          In addition to any rights and remedies of Buyer provided by law, Buyer
shall have the right, without prior notice to any Seller, any Guarantor or
Mezzanine Loan Subsidiary, any such notice being expressly waived by Sellers,
Guarantors and Mezzanine Loan Subsidiary to the extent permitted by applicable
law, upon any amount becoming due and payable by Sellers, any Guarantor or
Mezzanine Loan Subsidiary hereunder (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Buyer or any branch or agency
thereof to or for the credit or the account of any Seller, any Guarantor or
Mezzanine Loan Subsidiary. Buyer agrees promptly to notify Sellers, Guarantors
and Mezzanine Loan Subsidiary after any such set-off and application made by
Buyer; provided, that the failure to give such notice shall not affect the
validity of such set-off and application.
24. Binding Effect; Governing Law; Jurisdiction
a. This Agreement shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Each Seller
acknowledges that the obligations of Buyer hereunder or otherwise are not the
subject of any guaranty by, or recourse to, any direct or indirect parent or
other Affiliate of Buyer. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.
b. EACH OF EACH SELLER, EACH GUARANTOR AND MEZZANINE LOAN SUBSIDIARY HEREBY
WAIVES TRIAL BY JURY. EACH OF EACH SELLER, EACH GUARANTOR AND MEZZANINE LOAN
SUBSIDIARY HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS IN ANY ACTION OR PROCEEDING. EACH OF EACH SELLER, EACH GUARANTOR AND
MEZZANINE LOAN SUBSIDIARY HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION THEY MAY
HAVE TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF
NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS.

- 62 -



--------------------------------------------------------------------------------



 



25. No Waivers, Etc.
          No express or implied waiver of any Event of Default by either party
shall constitute a waiver of any other Event of Default and no exercise of any
remedy hereunder by any party shall constitute a waiver of its right to exercise
any other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 6(a), 16(a) or otherwise, will not constitute a
waiver of any right to do so at a later date.
26. Intent.
a. The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Purchased Assets subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code, as amended (except insofar as
the type of assets subject to such Transaction would render such definition
inapplicable).
b. It is understood that either party’s right to liquidate Purchased Assets
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Section 16 hereof is a contractual right to liquidate
such Transaction as described in Sections 555 and 559 of Title 11 of the United
States Code, as amended.
c. The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).
d. It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).
e. This Agreement is intended to be a “repurchase agreement” and a “securities
contract,” within the meaning of Section 555 and Section 559 under the
Bankruptcy Code.

- 63 -



--------------------------------------------------------------------------------



 



27. Disclosure Relating to Certain Federal Protections
          The parties acknowledge that they have been advised that:
a. in the case of Transactions in which one of the parties is a broker or dealer
registered with the SEC under Section 15 of the 1934 Act, the Securities
Investor Protection Corporation has taken the position that the provisions of
the SIPA do not protect the other party with respect to any Transaction
hereunder;
b. in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and
c. in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the FDIC or the
National Credit Union Share Insurance Fund, as applicable.
28. Power of Attorney
          Each Seller hereby authorizes Buyer to file such financing statement
or statements relating to the Repurchase Assets without Seller’s signature
thereon as Buyer, at its option, may deem appropriate. Each Seller hereby
appoints Buyer as Seller’s agent and attorney in fact to execute any such
financing statement or statements in Seller’s name and to perform all other acts
which Buyer deems appropriate to perfect and continue its ownership interest in
and/or the security interest granted hereby, if applicable, and to protect,
preserve and realize upon the Repurchase Assets, including, but not limited to,
the right to endorse notes, complete blanks in documents, transfer servicing,
and sign assignments on behalf of Seller as its agent and attorney in fact. This
agency and power of attorney is coupled with an interest and is irrevocable
without Buyer’s consent. Notwithstanding the foregoing, the power of attorney
hereby granted may be exercised only during the occurrence and continuance of
any Event of Default hereunder. Sellers shall pay the filing costs for any
financing statement or statements prepared pursuant to this Section 28.
29. Buyer May Act Through Affiliates
          Buyer may, from time to time, designate one or more affiliates for the
purpose of performing any action hereunder.
30. Indemnification; Obligations; Recourse
a. Each of each Seller, each Guarantor and Mezzanine Loan Subsidiary agrees to
hold Buyer and each of its respective Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) harmless from and
indemnify each Indemnified Party (and will reimburse each Indemnified Party as
the same is incurred) against all liabilities, losses, damages, judgments, costs
and expenses (including, without limitation, reasonable fees and expenses of
counsel)

- 64 -



--------------------------------------------------------------------------------



 



of any kind which may be imposed on, incurred by, or asserted against any
Indemnified Party relating to or arising out of this Agreement, any Transaction
Request, Purchase Confirmation, any Program Agreement or any transaction
contemplated hereby or thereby resulting from anything other than the
Indemnified Party’s gross negligence or willful misconduct. Each Seller, each
Guarantor and Mezzanine Loan Subsidiary also agree to reimburse each Indemnified
Party for all reasonable expenses in connection with the enforcement of this
Agreement and the exercise of any right or remedy provided for herein, any
Transaction Request, Purchase Confirmation and any Program Agreement, including,
without limitation, the reasonable fees and disbursements of counsel. Sellers’,
Guarantors’ and Mezzanine Loan Subsidiary’s agreements in this Section 30 shall
survive the payment in full of the Repurchase Price and the expiration or
termination of this Agreement. Each of each Seller, each Guarantor and Mezzanine
Loan Subsidiary hereby acknowledges that its obligations hereunder are recourse
obligations of Seller, Guarantors and Mezzanine Loan Subsidiary and are not
limited to recoveries each Indemnified Party may have with respect to the
Purchased Assets. Each Seller, each Guarantor and Mezzanine Loan Subsidiary also
agrees not to assert any claim against Buyer or any of its Affiliates, or any of
their respective officers, directors, employees, attorneys and agents, on any
theory of liability, for special, indirect, consequential or punitive damages
arising out of or otherwise relating to the facility established hereunder, the
actual or proposed use of the proceeds of the Transactions, this Agreement or
any of the transactions contemplated thereby. THE FOREGOING INDEMNITY AND
AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE
NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED
PARTIES.
b. Without limiting the provisions of Section 30(a) hereof, if Sellers fail to
pay when due any costs, expenses or other amounts payable by it under this
Agreement, including, without limitation, fees and expenses of counsel and
indemnities, such amount may be paid on behalf of Sellers by Buyer, in its sole
discretion.
c. The obligations of the Sellers from time to time to pay the Repurchase Price,
the Price Differential, and all other amounts due and Obligations owing under
this Repurchase Agreement shall be full recourse obligations of the Sellers.
31. Counterparts
          This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original, and all such counterparts shall
together constitute one and the same instrument.

- 65 -



--------------------------------------------------------------------------------



 



32. Confidentiality
          This Agreement and its terms, provisions, supplements and amendments,
and notices hereunder, are proprietary to Buyer and Agent and shall be held by
Sellers, Guarantors and Mezzanine Loan Subsidiary in strict confidence and shall
not be disclosed to any third party without the written consent of Buyer except
for (i) disclosure to Sellers’, Guarantors’ and Mezzanine Loan Subsidiary’s
direct and indirect Affiliates and Subsidiaries, attorneys or accountants, but
only to the extent such disclosure is necessary and such parties agree to hold
all information in strict confidence, or (ii) disclosure required by law, rule,
regulation or order of a court or other regulatory body. Notwithstanding the
foregoing or anything to the contrary contained herein or in any other Program
Agreement, the parties hereto may disclose to any and all Persons, without
limitation of any kind, the federal, state and local tax treatment of the
Transactions, any fact relevant to understanding the federal, state and local
tax treatment of the Transactions, and all materials of any kind (including
opinions or other tax analyses) relating to such federal, state and local tax
treatment and that may be relevant to understanding such tax treatment; provided
that Sellers may not disclose the name of or identifying information with
respect to Buyer or Agent or any pricing terms (including, without limitation,
the Pricing Rate, Exit Fee, Purchase Price Percentage and Purchase Price) or
other nonpublic business or financial information (including any sublimits and
financial covenants) that is unrelated to the federal, state and local tax
treatment of the Transactions and is not relevant to understanding the federal,
state and local tax treatment of the Transactions, without the prior written
consent of the Buyer.
33. Recording of Communications
          Buyer, Sellers, Guarantors and Mezzanine Loan Subsidiary shall have
the right (but not the obligation) from time to time to make or cause to be made
tape recordings of communications between its employees and those of the other
party with respect to Transactions. Buyer, Sellers, Guarantors and Mezzanine
Loan Subsidiary consent to the admissibility of such tape recordings in any
court, arbitration, or other proceedings. The parties agree that a duly
authenticated transcript of such a tape recording shall be deemed to be a
writing conclusively evidencing the parties’ agreement.
34. Exit Fee
          In the event that a Purchased Asset (a) is repurchased before the
Termination Date and is not directly placed in a CDO Transaction or placed into
another investment banking transaction provided by and acceptable to Buyer or an
Affiliate of Buyer or (b) is not repurchased before the Termination Date, the
Sellers shall pay to the Buyer the applicable Exit Fee on such Repurchase Date
to the account set forth in Section 9; provided, that, no such Exit Fee shall be
due (x) with respect to a Purchased Asset which is repurchased before the
Termination Date, if such Purchased Asset is placed in (i) a CDO transaction for
which Credit Suisse First Boston or an Affiliate thereof acts as co-lead
manager/underwriter or (ii) a CDO transaction related to Arbor Realty Mortgage
Securities Series 2006-1 or (y) with respect to a Purchased Asset not
repurchased before the Termination Date, if at any time during the Term, any
Seller or an Affiliate entered into a CDO transaction for which Credit Suisse
First Boston or an Affiliate thereof acted as co-lead manager/underwriter.

- 66 -



--------------------------------------------------------------------------------



 



35. Administration Fee
          The Sellers shall pay the Administration Fee to the Buyer in
consideration of its administration of the facility pursuant to the terms of the
Fee Letter.
36. Periodic Due Diligence Review
          Each Seller acknowledges that Buyer has the right to perform
continuing due diligence reviews with respect to the Sellers and the Purchased
Assets, for purposes of verifying compliance with the representations,
warranties and specifications and updating Market Value determinations, made
hereunder, or otherwise, and each Seller agrees that upon reasonable (but no
less than five (5) Business Days) prior notice unless an Event of Default shall
have occurred, in which case no notice is required, to Sellers, Buyer or its
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the Asset Files and any and
all documents, records, agreements, instruments or information relating to such
Purchased Assets in the possession or under the control of Sellers, Guarantors,
Mezzanine Loan Subsidiary and/or the Custodian. Sellers also shall make
available to Buyer a knowledgeable financial or accounting officer for the
purpose of answering questions respecting the Asset Files and the Purchased
Assets. Without limiting the generality of the foregoing, each Seller
acknowledges that Buyer may purchase Purchased Assets from Sellers based solely
upon the information provided by Sellers to Buyer in the Purchased Asset
Schedule and the representations, warranties and covenants contained herein, and
that Buyer, at its option, has the right at any time to conduct a partial or
complete due diligence review on some or all of the Purchased Assets purchased
in a Transaction, including, without limitation, ordering broker’s price
opinions, new credit reports and new appraisals on the related Mortgaged
Properties and otherwise re-generating the information used to originate such
Purchased Asset. Buyer may underwrite such Purchased Assets itself or engage a
mutually agreed upon third party underwriter to perform such underwriting. Each
Seller agrees to cooperate with Buyer and any third party underwriter in
connection with such underwriting, including, but not limited to, providing
Buyer and any third party underwriter with access to any and all documents,
records, agreements, instruments or information relating to such Purchased
Assets in the possession, or under the control, of Sellers. Each Seller further
agrees that Sellers shall pay all out-of-pocket costs and expenses incurred by
Buyer in connection with Buyer’s activities pursuant to this Section 36 (“Due
Diligence Costs”). In addition to the Due Diligence Costs set forth herein, the
Sellers shall also be responsible for the fees related to the Backup Servicer,
as set forth in Section 1.6 of the Backup Servicing Agreement, which shall not
be subject to the Due Diligence Cap.
37. Reserved
38. Authorizations
          Any of the persons whose signatures and titles appear on Schedule 2
are authorized, acting singly, to act for Sellers or Buyer, as the case may be,
under this Agreement.

- 67 -



--------------------------------------------------------------------------------



 



39. Documents Mutually Drafted
          The Sellers, Guarantors, Mezzanine Loan Subsidiary and the Buyer agree
that this Agreement each other Program Agreement prepared in connection with the
Transactions set forth herein have been mutually drafted and negotiated by each
party, and consequently such documents shall not be construed against either
party as the drafter thereof.
40. General Interpretive Principles
          For purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires:
a. the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;
b. accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;
c. references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”, and
other subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Agreement;
d. a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;
e. the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;
f. the term “include” or “including” shall mean without limitation by reason of
enumeration;
g. all times specified herein or in any other Program Agreement (unless
expressly specified otherwise) are local times in New York, New York unless
otherwise stated; and
h. all references herein or in any Program Agreement to “good faith” means good
faith as defined in Section 1-201(19) of the UCC as in effect in the State of
New York.
[Signature Page Follows]

- 68 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Sellers, Guarantors, Mezzanine Loan Subsidiary and
the Buyer have caused their names to be signed hereto by their respective
officers thereunto duly authorized as of the date first above written.

            COLUMN FINANCIAL, INC., as Buyer
      By:   /s/ Lawrence Goland         Name:   Lawrence Goland        Title:  
Vice President     

            ARBOR REALTY SR, INC., as Seller
      By:   John Natalone         Name:   John Natalone        Title:   SVP,
Treasurer     

            ARBOR TRS HOLDING COMPANY INC., as Seller
      By:   John Natalone         Name:   John Natalone        Title:   SVP,
Treasurer     

            ARBOR REALTY LIMITED PARTNERSHIP, as Guarantor
      By:   John Natalone         Name:   John Natalone        Title:   SVP,
Treasurer     

 



--------------------------------------------------------------------------------



 



            ARBOR REALTY TRUST INC., as Guarantor
      By:   John Natalone         Name:   John Natalone        Title:   SVP,
Treasurer     

            ARBOR REALTY MEZZANINE LLC, as Mezzanine         Loan Subsidiary
      By:   John Natalone         Name:   John Natalone        Title:   SVP,
Treasurer     

 